EXHIBIT 10.10

 

 

LEASE

 

SFERS REAL ESTATE CORP. U,

a Delaware corporation

Landlord,

 

and

 

VERISITY DESIGN, INC.,

a California corporation

Tenant

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          page


--------------------------------------------------------------------------------

1.

   USE AND RESTRICTIONS ON USE    1

2.

   TERM    2

3.

   RENT    3

4.

   RENT ADJUSTMENTS.    3

5.

   SECURITY DEPOSIT    6

6.

   ALTERATIONS    6

7.

   REPAIR    7

8.

   LIENS    8

9.

   ASSIGNMENT AND SUBLETTING    8

10.

   INDEMNIFICATION    10

11.

   INSURANCE    10

12.

   WAIVER OF SUBROGATION    11

13.

   SERVICES AND UTILITIES    11

14.

   HOLDING OVER    11

15.

   SUBORDINATION    11

16.

   RULES AND REGULATIONS    11

17.

   REENTRY BY LANDLORD    11

18.

   DEFAULT    12

19.

   REMEDIES    13

20.

   TENANT’S BANKRUPTCY OR INSOLVENCY    14

21.

   QUIET ENJOYMENT    15

22.

   CASUALTY    15

23.

   EMINENT DOMAIN    16

24.

   SALE BY LANDLORD    16

25.

   ESTOPPEL CERTIFICATES    16

26.

   SURRENDER OF PREMISES    17

27.

   NOTICES    17

28.

   TAXES PAYABLE BY TENANT    17

29.

   RELOCATION OF TENANT.    18

30.

   DEFINED TERMS AND HEADINGS    18

31.

   TENANT’S AUTHORITY    18

32.

   FINANCIAL STATEMENTS AND CREDIT REPORTS    18

33.

   COMMISSIONS    18

34.

   TIME AND APPLICABLE LAW    18

35.

   SUCCESSORS AND ASSIGNS    18

36.

   ENTIRE AGREEMENT    18

37.

   EXAMINATION NOT OPTION    19

38.

   RECORDATION    19

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          page


--------------------------------------------------------------------------------

39.

   OPTION TO RENEW    19

40.

   SIGNAGE    19

41.

   CAFETERIA    20

42.

   ADDITIONAL SPACE IN PROJECT    21

43.

   IMPROVEMENT OF EXTERIOR OF PROJECT    21

44.

   LIMITATION OF LANDLORD’S LIABILITY    22

 

EXHIBIT A – FLOOR PLAN DEPICTING THE PREMISES

 

EXHIBIT A-1 – SITE PLAN

 

EXHIBIT A-2 – DEPICTION OF VISITOR PARKING SPACES

 

EXHIBIT B – INITIAL ALTERATIONS

 

EXHIBIT C – COMMENCEMENT DATE MEMORANDUM

 

EXHIBIT D – RULES AND REGULATIONS

 

EXHIBIT E – FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

EXHIBIT F – FORM OF GUARANTY

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

ii



--------------------------------------------------------------------------------

MULTI-TENANT INDUSTRIAL NET LEASE

REFERENCE PAGES

 

BUILDING:

  Mountain View Corporate Center

LANDLORD:

 

SFERS REAL ESTATE CORP. U, a Delaware

corporation

LANDLORD’S ADDRESS:

 

1310 Tully Road, Suite 110

San Jose, California 95122

WIRE INSTRUCTIONS AND/OR ADDRESS FOR

RENT PAYMENT:

 

SFERS Real Estate Corp. U

Dept. #44631

P.O. Box 44000

San Francisco, California 94144

LEASE REFERENCE DATE:

  April 14, 2004

TENANT:

  VERISITY DESIGN, INC., a California corporation

TENANT’S NOTICE ADDRESS:

   

(a) As of beginning of Term:

  331 East Evelyn, Mountain View, California 94039

(b) Prior to beginning of Term (if different):

 

2041 Landings Drive, Building N

Mountain View, California 94043

PREMISES ADDRESS:

  331 East Evelyn, Mountain View, California 94039

PREMISES RENTABLE AREA:

  Approximately 58,242 sq. ft. (for outline of Premises see Exhibit A)

BUILDING PROJECT RENTABLE AREA:

  Approximately 266,088 sq. ft.

USE:

  Research, development, marketing, assembly and distribution of software and
computer components and general office use

SCHEDULED COMMENCEMENT DATE:

  July 1, 2004

TERM OF LEASE:

  Approximately five (5) years beginning on the Commencement Date and ending on
the Termination Date. The period from the Commencement Date to the last day of
the same month is the “Commencement Month.”

TERMINATION DATE:

  June 30, 2009    

 

 

--------------------------------------------------------------------------------

Initials

 

iii



--------------------------------------------------------------------------------

ANNUAL RENT and MONTHLY INSTALLMENT OF

RENT (Article 3):

 

7/1/2004

  

6/30/2005

  

58,242

  

$14.40

  

$838,684.80

  

$69,890.40*

7/1/2005

  

6/30/2006

  

58,242

  

$15.00

  

$873,630.00

  

$72,802.50

7/1/2006

  

6/30/2007

  

58,242

  

$15.60

  

$908,575.20

  

$75,714.60

7/1/2007

  

6/30/2008

  

58,242

  

$16.20

  

$943,520.40

  

$78,626.70

7/1/2008

  

6/30/2009

  

58,242

  

$16.80

  

$978,465.60

  

$81,538.80

 

--------------------------------------------------------------------------------

* Subject to abatement pursuant to Section 3.1.1 of the Lease.

 

INITIAL ESTIMATED MONTHLY INSTALLMENT

OF RENT ADJUSTMENTS (Article 4)

  $21,713.14, commencing 7/1/2004

TENANT’S PROPORTIONATE SHARE:

  21.89%

TENANT’S PROPORTIONATE SHARE FOR PARKING:

  4 parking spaces per 1,000 rentable square feet of the Premises

SECURITY DEPOSIT:

  $81,538.80

ASSIGNMENT/SUBLETTING FEE

  $1,000.00

REAL ESTATE BROKER DUE COMMISSION:

  Cornish & Carey Commercial

GUARANTOR:

  Verisity Ltd., a corporation organized under the laws of the State of Israel.
Concurrent with Tenant’s execution and delivery of this Lease, Tenant shall
cause the Guarantor to execute and deliver to Landlord a Guaranty in the form
attached hereto as Exhibit F.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

            Initials

 

iv



--------------------------------------------------------------------------------

TENANT’S SIC CODE:

  5045

AMORTIZATION RATE:

  N/A

 

The Reference Pages information is incorporated into and made a part of the
Lease. In the event of any conflict between any Reference Pages information and
the Lease, the Lease shall control. This Lease includes Exhibits A through F,
all of which are made a part of this Lease.

 

LANDLORD:       TENANT:

SFERS REAL ESTATE CORP. U,

a Delaware corporation

     

VERISITY DESIGN, INC.,

a California corporation

By:  

RREEF Management Company, a

Delaware corporation

            By:           By:    

Name:

 

James H. Ida

     

Name:

 

Charles Alvarez

Title:

 

District Manager

     

Title:

 

Vice President of Finance and

Chief Financial Officer

Dated:           Dated:    

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

v



--------------------------------------------------------------------------------

LEASE

 

By this Lease Landlord leases to Tenant and Tenant leases from Landlord the
Premises in the Building as set forth and described on the Reference Pages. The
Premises are depicted on the floor plan attached hereto as Exhibit A, and the
Building is depicted on the site plan attached hereto as Exhibit A-1. The
Reference Pages, including all terms defined thereon, are incorporated as part
of this Lease.

 

1. USE AND RESTRICTIONS ON USE.

 

1.1 The Premises are to be used solely for the purposes set forth on the
Reference Pages. Tenant shall not do or permit anything to be done in or about
the Premises which will in any way obstruct or interfere with the rights of
other tenants or occupants of the Building or injure, annoy, or disturb them, or
allow the Premises to be used for any improper, immoral, unlawful, or
objectionable purpose, or commit any waste. Tenant shall not do, permit or
suffer in, on, or about the Premises the sale of any alcoholic liquor without
the written consent of Landlord first obtained. Tenant shall comply with all
governmental laws, ordinances and regulations applicable to the use of the
Premises and its occupancy and shall promptly comply with all governmental
orders and directions for the correction, prevention and abatement of any
violations in the Building or appurtenant land, caused or permitted by, or
resulting from the specific use by, Tenant, or in or upon, or in connection
with, the Premises, all at Tenant’s sole expense. Tenant shall not do or permit
anything to be done on or about the Premises or bring or keep anything into the
Premises which will in any way increase the rate of, invalidate or prevent the
procuring of any insurance protecting against loss or damage to the Building or
any of its contents by fire or other casualty or against liability for damage to
property or injury to persons in or about the Building or any part thereof.

 

1.2 Tenant shall not, and shall not direct, suffer or permit any of its agents,
contractors, employees, licensees or invitees (collectively, the “Tenant
Entities”) to at any time handle, use, manufacture, store or dispose of in or
about the Premises or the Building any (collectively “Hazardous Materials”)
flammables, explosives, radioactive materials, hazardous wastes or materials,
toxic wastes or materials, or other similar substances, petroleum products or
derivatives or any substance subject to regulation by or under any federal,
state and local laws and ordinances relating to the protection of the
environment or the keeping, use or disposition of environmentally hazardous
materials, substances, or wastes, presently in effect or hereafter adopted, all
amendments to any of them, and all rules and regulations issued pursuant to any
of such laws or ordinances (collectively “Environmental Laws”), nor shall Tenant
suffer or permit any Hazardous Materials to be used in any manner not fully in
compliance with all Environmental Laws, in the Premises or the Building and
appurtenant land or allow the environment to become contaminated with any
Hazardous Materials. Notwithstanding the foregoing, Tenant may handle, store,
use or dispose of products containing small quantities of Hazardous Materials
(such as aerosol cans containing insecticides, toner for copiers, paints, paint
remover and the like) to the extent customary and necessary for the use of the
Premises for general office purposes; provided that Tenant shall always handle,
store, use, and dispose of any such Hazardous Materials in a safe and lawful
manner and never allow such Hazardous Materials to contaminate the Premises,
Building and appurtenant land or the environment. Tenant shall protect, defend,
indemnify and hold each and all of the Landlord Entities (as defined in Article
30) harmless from and against any and all loss, claims, liability or costs
(including court costs and attorney’s fees) incurred by reason of any actual or
asserted failure of Tenant to fully comply with all applicable Environmental
Laws, or the presence, handling, use or disposition in or from the Premises of
any Hazardous Materials by Tenant or any Tenant Entity (even though permissible
under all applicable Environmental Laws or the provisions of this Lease), or by
reason of any actual or asserted failure of Tenant to keep, observe, or perform
any provision of this Section 1.2. As of the date hereof, Landlord has not
received written notice from any governmental agencies that the Building is in
violation of any Environmental Laws. Further, to Landlord’s actual knowledge,
there are no Hazardous Materials at the Building other than small quantities of
Hazardous Materials (such as aerosol cans containing insecticides, toner for
copiers, paints, paint remover and the like) to the extent customary and
necessary for the use of the Premises for general office purposes. For purposes
of this Section, “Landlord’s actual knowledge” shall be deemed to mean and
limited to the current actual knowledge of James Ida, District Manager of Rreef
Management Company, a Delaware corporation, at the time of execution of this
Lease and not any implied, imputed, or constructive knowledge of said individual
or of Landlord or any parties related to or comprising Landlord and without any
independent investigation or inquiry having been made or any implied duty to
investigate or make any inquiries; it being understood and agreed that such
individual shall have no personal liability in any manner whatsoever hereunder
or otherwise related to the transactions contemplated hereby.

 

1.3 Tenant and the Tenant Entities will be entitled to the non-exclusive use of
the common areas of the Building as they exist from time to time during the
Term, including the parking facilities, subject to Landlord’s rules and
regulations regarding such use. However, in no event will Tenant or the Tenant
Entities park more vehicles in the parking facilities than Tenant’s
Proportionate Share of the total parking spaces available for common use. The
foregoing shall not be deemed to provide Tenant with an exclusive right to any
parking spaces or any guaranty of the availability of any particular parking
spaces or any specific number of parking spaces. Lessee shall be allotted five
(5) designated visitor parking spaces,

 

1



--------------------------------------------------------------------------------

as depicted on the site plan attached hereto as Exhibit A-2, provided that such
designated spaces shall be inclusive of and not in addition to Tenant’s
Proportionate Share of the total parking spaces available for common use.
Landlord shall not allot to any other tenant of the Building or of the project
in which the Building is located (the “Project”) the right to use parking spaces
in excess of such tenant’s proportionate share of the total parking spaces
available for common use.

 

2. TERM.

 

2.1 The Term of this Lease shall begin on the date (“Commencement Date”) which
shall be the later of the Scheduled Commencement Date as shown on the Reference
Pages and the date that Landlord shall tender possession of the Premises to
Tenant, and shall terminate on the date as shown on the Reference Pages
(“Termination Date”), unless sooner terminated by the provisions of this Lease.
Anything to the contrary notwithstanding, in the event that Tenant’s completion
of the Initial Alterations (as defined in Exhibit B attached hereto) is delayed
due to strikes, acts of God, shortages of labor or materials, war, terrorist
acts, civil disturbances and other causes beyond the reasonable control of the
performing party (each a “Force Majeure”) beyond July 1, 2004, the Scheduled
Commencement Date and Termination Date shall be delayed by an equal period of
time, provided that in no event shall such delay exceed thirty (30) days. Tenant
shall, at Landlord’s request, execute and deliver a memorandum agreement
provided by Landlord in the form of Exhibit C attached hereto, setting forth the
actual Commencement Date, Termination Date and, if necessary, a revised rent
schedule. Should Tenant fail to do so within thirty (30) days after Landlord’s
request, the information set forth in such memorandum provided by Landlord shall
be conclusively presumed to be agreed and correct.

 

2.2 Tenant agrees that in the event of the inability of Landlord to deliver
possession of the Premises on the date immediately following the date this Lease
is fully executed by Landlord and Tenant and Tenant has delivered to Landlord
the fully executed Guaranty, all prepaid rental for the seventh (7th) month of
the Term, the Security Deposit, and insurance certificates required hereunder
(the “Effective Date”) for any reason, Landlord shall not be liable for any
damage resulting from such inability, but Tenant shall not be liable for any
rent until the time when Landlord can, after notice to Tenant, deliver
possession of the Premises to Tenant. No such failure to give possession on the
date immediately following the Effective Date shall affect the other obligations
of Tenant under this Lease, except that if the Effective Date occurs on or
before April 15, 2004, and Landlord is unable to deliver possession of the
Premises on or before April 19, 2004, Tenant shall have the option to terminate
this Lease with the written notice of such termination delivered to Landlord no
later than April 23, 2004.

 

2.3 Tenant shall be permitted to occupy the Premises for purposes of performing
the Initial Alterations, installing furniture, data cabling, equipment or other
personal property and for the purposes set forth on the Reference Pages as of
the date that Landlord delivers possession of the Premises to Tenant, which
delivery Tenant acknowledges will not occur prior to the Effective Date. Such
possession prior to the Commencement Date shall be subject to all of the terms
and conditions of this Lease, including, without limitation, Tenant’s compliance
with the insurance requirements of Article 11, except that Tenant shall not be
required to pay Monthly Installments of Rent or Tenant’s Proportionate Share of
Expenses and Taxes with respect to the period of time prior to the Commencement
Date during which Tenant occupies the Premises for such purposes. However,
Tenant shall be liable for any parking or special or after hour services
provided to Tenant during such period. Said early possession shall not advance
the Termination Date.

 

2.4 Notwithstanding anything to the contrary set forth herein, except to the
extent caused by Tenant or any Tenant Entity, the base Building electrical,
heating, ventilation and air conditioning systems, mechanical systems, plumbing
systems, and fire sprinkler, fire alarm monitoring and smoke detector systems
(collectively, the “Life Safety Systems”) and the Building roof shall be in good
and working order as of the date Landlord delivers possession of the Premises to
Tenant, subject to completion of the Landlord Work (as defined in Exhibit B
attached hereto). If the foregoing are not in good and working order as provided
above, Landlord shall be responsible for repairing or restoring same at its cost
and expense promptly, provided that Tenant has delivered written notice thereof
to Landlord not later than sixty (60) days following the date Tenant
substantially completes construction of the Initial Alterations, but in no event
later than August 1, 2004. Notwithstanding the foregoing, Tenant, and not
Landlord, shall be responsible, at its cost, for any repairs and for the
correction of any defects that arise out of or in connection with the specific
nature of Tenant’s business, the acts or omissions of Tenant or any Tenant
Entity, Tenant’s arrangement of any furniture, equipment or other property in
the Premises, any repairs, alterations, additions or improvements performed by
or on behalf of Tenant, including the Initial Alterations (as defined in Exhibit
B hereto), and any design or configuration of the Premises created by or for
Tenant which specifically results in such defect in the mechanical or electrical
systems in the Premises. Tenant further acknowledges that no representations as
to the condition or repair of the Premises nor promises to alter, remodel or
improve the Premises have been made by Landlord or any agents of Landlord unless
such are expressly set forth in this Lease. By taking possession of the
Premises, Tenant accepts them as being in good order, condition and repair and
in the condition in which Landlord is obligated to deliver them, subject to
completion of the Landlord Work, and except as set forth in any notice from
Tenant to

 

2



--------------------------------------------------------------------------------

Landlord delivered within sixty (60) days following the date Tenant
substantially completes construction of the Initial Alterations, but in no event
later than August 1, 2004. It is hereby understood and agreed that no
representations respecting the condition of the Premises or the Building have
been made by Landlord to Tenant, except as specifically set forth in this Lease.

 

2.5 Except to the extent properly included in Expenses, Landlord shall be
responsible for the cost of correcting any violations of governmental laws,
ordinances and regulations, including without limitation, Title III of the
Americans with Disabilities Act (the “ADA”) (collectively, “Laws”) with respect
to the exterior common areas of the Building and the second floor balconies of
the Building, at its sole cost and expense. Notwithstanding the foregoing,
Landlord shall have the right to contest any alleged violation in good faith,
including, without limitation, the right to apply for and obtain a waiver or
deferment of compliance, the right to assert any and all defenses allowed by
applicable law and the right to appeal any decisions, judgments or rulings to
the fullest extent permitted by applicable law. Landlord, after the exhaustion
of any and all rights to appeal or contest, will make all repairs, additions,
alterations or improvements necessary to comply with the terms of any final
order or judgment. Notwithstanding the foregoing, Tenant, not Landlord, shall be
responsible for the correction of any violations that arise out of or in
connection with any claims brought under any Laws, including any provision of
the ADA other than Title III, the specific nature of Tenant’s business in the
Premises (other than general office use), the acts or omissions of Tenant or any
Tenant Entity, Tenant’s arrangement of any furniture, equipment or other
property in the Premises, any repairs, alterations, additions or improvements
performed by or on behalf of Tenant, including the Initial Alterations, and any
design or configuration of the Premises specifically requested by Tenant after
being informed that such design or configuration may not be in strict compliance
with the ADA.

 

3 RENT.

 

3.1 Tenant agrees to pay to Landlord the Annual Rent in effect from time to time
by paying the Monthly Installment of Rent then in effect on or before the first
day of each full calendar month during the Term, except that the first full
month’s rent shall be paid upon the execution of this Lease. The Monthly
Installment of Rent in effect at any time shall be one-twelfth (1/12) of the
Annual Rent in effect at such time. Rent for any period during the Term which is
less than a full month shall be a prorated portion of the Monthly Installment of
Rent based upon the number of days in such month. Said rent shall be paid to
Landlord, without deduction or offset and without notice or demand, at the Rent
Payment Address, as set forth on the Reference Pages, or to such other person or
at such other place as Landlord may from time to time designate in writing. If
an Event of Default occurs, Landlord may require by notice to Tenant that all
subsequent rent payments be made by an automatic payment from Tenant’s bank
account to Landlord’s account, without cost to Landlord. Tenant must implement
such automatic payment system prior to the next scheduled rent payment or within
ten (10) days after Landlord’s notice, whichever is later. Unless specified in
this Lease to the contrary, all amounts and sums payable by Tenant to Landlord
pursuant to this Lease shall be deemed additional rent.

 

3.1.1 Notwithstanding anything in this Lease to the contrary, so long as Tenant
is not in default under this Lease, Tenant shall be entitled to an abatement of
Monthly Installment of Rent with respect to the Premises, as originally
described in this Lease, in the amount of (a) $69,890.40 per month for the
period commencing on July 1, 2004 and continuing through December 31, 2004, and
(b) $27,890.40 per month for the period commencing on January 1, 2005 and
continuing through June 30, 2005 (collectively, the “Abated Monthly Installment
of Rent”). The maximum total amount of Abated Monthly Installment of Rent abated
with respect to the Premises in accordance with the foregoing shall equal
$586,684.80. Only Monthly Installment of Rent shall be abated pursuant to this
Section, as more particularly described herein, and all other rent and other
costs and charges specified in this Lease, including without limitation,
Tenant’s Proportionate Share of Expenses and Taxes, shall remain as due and
payable pursuant to the provisions of this Lease. In the event of a delay in the
Scheduled Commencement Date as set forth in the second sentence of Section 2.1
above, each of the rent abatement periods set forth in clauses (a) and (b) above
shall be delayed by an equal period of time.

 

3.2 Tenant recognizes that late payment of any rent or other sum due under this
Lease will result in administrative expense to Landlord, the extent of which
additional expense is extremely difficult and economically impractical to
ascertain. Tenant therefore agrees that if rent or any other sum is not paid
within three (3) days of the date due and payable pursuant to this Lease, a late
charge shall be imposed in an amount equal to the greater of: (a) Fifty Dollars
($50.00), or (b) three percent (3%) of the unpaid rent or other payment. The
amount of the late charge to be paid by Tenant shall be reassessed and added to
Tenant’s obligation for each successive month until paid. The provisions of this
Section 3.2 in no way relieve Tenant of the obligation to pay rent or other
payments on or before the date on which they are due, nor do the terms of this
Section 3.2 in any way affect Landlord’s remedies pursuant to Article 19 of this
Lease in the event said rent or other payment is unpaid after date due.

 

3



--------------------------------------------------------------------------------

4. RENT ADJUSTMENTS.

 

4.1 For the purpose of this Article 4, the following terms are defined as
follows:

 

4.1.1 Lease Year: Each fiscal year (as determined by Landlord from time to time
in Landlord’s reasonable discretion) falling partly or wholly within the Term.

 

4.1.2 Expenses: All costs of operation, maintenance, repair, replacement and
management of the Building (including the amount of any credits which Landlord
may grant to particular tenants of the Building in lieu of providing any
standard services or paying any standard costs described in this Section 4.1.2
for similar tenants), as determined in accordance with generally accepted
accounting principles, including the following costs by way of illustration, but
not limitation: water and sewer charges; insurance charges of or relating to all
insurance policies and endorsements deemed by Landlord to be reasonably
necessary or desirable and relating in any manner to the protection,
preservation, or operation of the Building or any part thereof; utility costs,
including, but not limited to, the cost of heat, light, power, steam, gas; waste
disposal; the cost of janitorial services; the cost of security and alarm
services (including any central station signaling system); costs of cleaning,
repairing, replacing and maintaining the common areas, including parking and
landscaping, window cleaning costs; labor costs; costs and expenses of managing
the Building including management and/or administrative fees; air conditioning
maintenance costs; elevator maintenance fees and supplies; material costs;
equipment costs including the cost of maintenance, repair and service agreements
and rental and leasing costs; purchase costs of equipment; current rental and
leasing costs of items which would be capital items if purchased; tool costs;
licenses, permits and inspection fees; wages and salaries; employee benefits and
payroll taxes; accounting and legal fees; any sales, use or service taxes
incurred in connection therewith. In addition, Landlord shall be entitled to
recover, as additional rent (which, along with any other capital expenditures
constituting Expenses, Landlord may either include in Expenses or cause to be
billed to Tenant along with Expenses and Taxes but as a separate item), Tenant’s
Proportionate Share of: (i) an allocable portion of the cost of capital
improvement items which are reasonably calculated to reduce operating expenses;
(ii) the cost of fire sprinklers and suppression systems and other life safety
systems; and (iii) other capital expenses which are required under any
governmental laws, regulations or ordinances which were not applicable to the
Building at the time it was constructed; but the costs described in this
sentence shall be amortized over the reasonable life of such expenditures in
accordance with such reasonable life and amortization schedules as shall be
determined by Landlord in accordance with generally accepted accounting
principles, with interest on the unamortized amount at one percent (1%) in
excess of the Wall Street Journal prime lending rate announced from time to
time. Expenses shall not include depreciation or amortization of the Building or
equipment in the Building except as provided herein, loan principal payments,
costs of alterations of tenants’ premises, leasing commissions, interest
expenses on long-term borrowings or advertising costs. The following items are
also excluded from Expenses and in no event shall Tenant have any obligation to
perform, pay directly or reimburse Landlord for any of the following except to
the extent expressly provided herein:

 

  (a) Marketing costs, including leasing commissions, attorneys’ fees in
connection with the negotiation and preparation or enforcement of letters, deal
memos, letters of intent, leases, subleases and/or assignments, space planning
costs, and other costs and expenses incurred in connection with lease, sublease
and/or assignment negotiations and transactions with present or prospective
tenants or other occupants of the Building.

 

  (b) Attorney’s fees and other expenses incurred in connection with
negotiations or disputes with prospective tenants or tenants or other occupants
of the Building.

 

  (c) Any expenses for which Landlord has received actual reimbursement (other
than through Expenses).

 

  (d) Sums paid to subsidiaries or other affiliates of Landlord for services on
or to the Building and/or Premises, but only to the extent that the costs of
such services exceed the competitive cost for such services rendered by persons
or entities of similar skill, competence and experience.

 

  (e) Ground lease rental.

 

  (f) Interest (except as provided in this Lease for the amortization of capital
improvements and except to the extent incurred as a result of any act or
omission of Tenant).

 

  (g) Costs incurred by Landlord in connection with the correction of latent
defects in the construction of the Building.

 

4



--------------------------------------------------------------------------------

  (h) Any fines, penalties or interest resulting from the gross negligence or
willful misconduct of the Landlord or its agents or employees.

 

  (i) Landlord’s charitable and political contributions.

 

  (j) Fines, costs or penalties incurred as a result and to the extent of a
violation by Landlord or other tenants of the project of which Building is a
part of any applicable laws.

 

  (k) The cost or expense of any services or benefits provided generally to
other tenants in the Building and not provided or available to Tenant.

 

  (l) All costs of purchasing or leasing major sculptures, paintings or other
major works or objects of art (as opposed to decorations purchased or leased by
Landlord for display in the common areas of the Building).

 

  (m) Principal payments of mortgage and other non-operating debts of Landlord.

 

  (n) The cost of operating any commercial concession which is operated by
Landlord in the Building, including, without limitation, any compensation paid
to clerks, attendants or other persons operating such commercial concessions on
behalf of Landlord, but only to the extent revenues from any such commercial
concessions exceed such costs and compensation.

 

  (o) Landlord’s costs of electricity and other services sold or provided to
tenants in the Building and for which Landlord is reimbursed by such tenants as
a separate additional charge or rental over and above the base rental or
additional base rental payable under the lease with such tenant.

 

 

  (p) All items (including repairs) and services for which Tenant or other
tenants pay directly to third parties or for which Tenant or other tenants
reimburse Landlord (other than through Expenses).

 

  (q) Except to the extent caused by the acts or omissions of Tenant or any
Tenant Entity, any costs associated with the full replacement of the roof of the
Building.

 

  (r) Except to the extent caused by the acts or omissions of Tenant or any
Tenant Entity, Landlord’s costs to repair and maintain the roof of the Building
in excess of Four Thousand Dollars ($4,000.00) per Lease Year.

 

4.1.3 Taxes: Real estate taxes and any other taxes, charges and assessments
which are levied with respect to the Building or the land appurtenant to the
Building, or with respect to any improvements, fixtures and equipment or other
property of Landlord, real or personal, located in the Building and used in
connection with the operation of the Building and said land, any payments to any
ground lessor in reimbursement of tax payments made by such lessor; and all
fees, expenses and costs incurred by Landlord in investigating, protesting,
contesting or in any way seeking to reduce or avoid increase in any assessments,
levies or the tax rate pertaining to any Taxes to be paid by Landlord in any
Lease Year. Taxes shall not include any corporate franchise, or estate,
inheritance or net income tax, or tax imposed upon any transfer by Landlord of
its interest in this Lease or the Building or any taxes to be paid by Tenant
pursuant to Article 28.

 

4.2 Tenant shall pay as additional rent for each Lease Year Tenant’s
Proportionate Share of Expenses and Taxes incurred for such Lease Year.

 

4.3 The annual determination of Expenses shall be made by Landlord and shall be
binding upon Landlord and Tenant, subject to the provisions of this Section 4.3.
During the Term, Tenant may review, at Tenant’s sole cost and expense, the books
and records supporting such determination in an office of Landlord, or
Landlord’s agent, during normal business hours, upon giving Landlord five (5)
days advance written notice within sixty (60) days after receipt of such
determination, but in no event more often than once in any one (1) year period,
subject to execution of a confidentiality agreement acceptable to Landlord, and
provided that if Tenant utilizes an independent accountant to perform such
review it shall be one of national standing which is reasonably acceptable to
Landlord, is not compensated on a contingency basis and is also subject to such
confidentiality agreement. If Tenant fails to object to Landlord’s determination
of Expenses within ninety (90) days after receipt, or if any such objection
fails to state with specificity the reason for the objection, Tenant shall be
deemed to have approved such determination and shall have no further right to
object to or contest such determination. In the event that during all or any
portion of any Lease Year or Base Year, the Building is not fully rented and
occupied Landlord

 

5



--------------------------------------------------------------------------------

shall make an appropriate adjustment in occupancy-related Expenses for such year
for the purpose of avoiding distortion of the amount of such Expenses to be
attributed to Tenant by reason of variation in total occupancy of the Building,
by employing consistent and sound accounting and management principles to
determine Expenses that would have been paid or incurred by Landlord had the
Building been at least ninety-five percent (95%) rented and occupied, and the
amount so determined shall be deemed to have been Expenses for such Lease Year.

 

4.4 Prior to the actual determination thereof for a Lease Year, Landlord may
from time to time estimate Tenant’s liability for Expenses and/or Taxes under
Section 4.2, Article 6 and Article 28 for the Lease Year or portion thereof.
Landlord will give Tenant written notification of the amount of such estimate
and Tenant agrees that it will pay, by increase of its Monthly Installments of
Rent due in such Lease Year, additional rent in the amount of such estimate. Any
such increased rate of Monthly Installments of Rent pursuant to this Section 4.4
shall remain in effect until further written notification to Tenant pursuant
hereto. Landlord shall use commercially reasonable efforts to (i) provide such
estimate to Tenant within ninety (90) days after the beginning of each calendar
year and (ii) to provide earlier notice to Tenant in the event that Landlord
becomes aware, prior to delivery of such estimate, of any event or condition
which is likely to cause a material increase in Landlord’s estimate of Tenant’s
Proportionate Share of Expenses and Taxes over those due in the previous
calendar year.

 

4.5 When the above mentioned actual determination of Tenant’s liability for
Expenses and/or Taxes is made for any Lease Year and when Tenant is so notified
in writing, then:

 

4.5.1 If the total additional rent Tenant actually paid pursuant to Section 4.3
on account of Expenses and/or Taxes for the Lease Year is less than Tenant’s
liability for Expenses and/or Taxes, then Tenant shall pay such deficiency to
Landlord as additional rent in one lump sum within thirty (30) days of receipt
of Landlord’s bill therefor; and

 

4.5.2 If the total additional rent Tenant actually paid pursuant to Section 4.3
on account of Expenses and/or Taxes for the Lease Year is more than Tenant’s
liability for Expenses and/or Taxes, then Landlord shall credit the difference
against the then next due payments to be made by Tenant under this Article 4,
or, if the Lease has terminated, refund the difference in cash.

 

4.6 If the Commencement Date is other than January 1 or if the Termination Date
is other than December 31, Tenant’s liability for Expenses and Taxes for the
Lease Year in which said Date occurs shall be prorated based upon a three
hundred sixty-five (365) day year.

 

5. SECURITY DEPOSIT. Tenant shall deposit the Security Deposit with Landlord
upon the execution of this Lease. Said sum shall be held by Landlord as security
for the faithful performance by Tenant of all the terms, covenants and
conditions of this Lease to be kept and performed by Tenant and not as an
advance rental deposit or as a measure of Landlord’s damage in case of Tenant’s
default. If Tenant defaults with respect to any provision of this Lease,
Landlord may use any part of the Security Deposit for the payment of any rent or
any other sum in default, or for the payment of any amount which Landlord may
spend or become obligated to spend by reason of Tenant’s default, or to
compensate Landlord for any other loss or damage which Landlord may suffer by
reason of Tenant’s default. If any portion is so used, Tenant shall within five
(5) days after written demand therefor, deposit with Landlord an amount
sufficient to restore the Security Deposit to its original amount and Tenant’s
failure to do so shall be a material breach of this Lease. Except to such
extent, if any, as shall be required by law, Landlord shall not be required to
keep the Security Deposit separate from its general funds, and Tenant shall not
be entitled to interest on such deposit. If Tenant shall fully and faithfully
perform every provision of this Lease to be performed by it, the Security
Deposit or any balance thereof shall be returned to Tenant at such time after
termination of this Lease when Landlord shall have determined that all of
Tenant’s obligations under this Lease have been fulfilled. Notwithstanding
anything to the contrary contained herein or in Article 23 hereof, Tenant hereby
waives the provisions of Section 1950.7 of the California Civil Code, or any
similar or successor Regulations or other laws now or hereinafter in effect.

 

6. ALTERATIONS.

 

6.1 Except for the Initial Alterations (as defined and subject to the
limitations set forth in Exhibit B to this Lease), Tenant shall not make or
suffer to be made any alterations, additions, or improvements, including, but
not limited to, the attachment of any fixtures or equipment in, on, or to the
Premises or any part thereof or the making of any improvements as required by
Article 7, without the prior written consent of Landlord. When applying for such
consent, Tenant shall, if requested by Landlord, furnish complete plans and
specifications for such alterations, additions and improvements. Landlord’s
consent shall not be unreasonably withheld with respect to alterations which (i)
are not structural in nature, (ii) are not visible from the exterior of the
Building, (iii) do not affect or require modification of the Building’s
electrical,

 

6



--------------------------------------------------------------------------------

mechanical, plumbing, HVAC or other systems, and (iv) in aggregate do not cost
more than $5.00 per rentable square foot of that portion of the Premises
affected by the alterations in question.

 

6.2 In the event Landlord consents to the making of any such alteration,
addition or improvement by Tenant, the same shall be, at Tenant’s option, made
by using either Landlord’s contractor or a contractor reasonably approved by
Landlord, in either event at Tenant’s sole cost and expense. If Tenant shall
employ any contractor other than Landlord’s contractor and such other contractor
or any subcontractor of such other contractor shall employ any non-union labor
or supplier, Tenant shall be responsible for and hold Landlord harmless from any
and all delays, damages and extra costs suffered by Landlord as a result of any
dispute with any labor unions concerning the wage, hours, terms or conditions of
the employment of any such labor. In any event Landlord may charge Tenant a
construction management fee not to exceed five percent (5%) of the cost of such
work to cover its overhead as it relates to such proposed work, plus third-party
costs actually incurred by Landlord in connection with the proposed work and the
design thereof, with all such amounts being due five (5) days after Landlord’s
demand. Notwithstanding the foregoing, no construction management fee shall be
due in connection with the construction of the Initial Alterations.

 

6.3 All alterations, additions or improvements proposed by Tenant shall be
constructed in accordance with all government laws, ordinances, rules and
regulations, using Building standard materials where applicable, and Tenant
shall, prior to construction, provide the additional insurance required under
Article 11 in such case, and also all such assurances to Landlord as Landlord
shall reasonably require to assure payment of the costs thereof, including but
not limited to, notices of non-responsibility, waivers of lien, surety company
performance bonds and funded construction escrows and to protect Landlord and
the Building and appurtenant land against any loss from any mechanic’s,
materialmen’s or other liens. Tenant shall pay in addition to any sums due
pursuant to Article 4, any increase in real estate taxes attributable to any
such alteration, addition or improvement for so long, during the Term, as such
increase is ascertainable; at Landlord’s election said sums shall be paid in the
same way as sums due under Article 4. Landlord may, as a condition to its
consent to any particular alterations or improvements, require Tenant to deposit
with Landlord the amount reasonably estimated by Landlord as sufficient to cover
the cost of removing such alterations or improvements and restoring the
Premises, to the extent required under Section 26.2

 

6.4 Notwithstanding anything to the contrary contained herein, so long as
Tenant’s written request for consent for a proposed alteration or improvements
contains the following statement in large, bold and capped font “PURSUANT TO
SECTION 6 OF THE LEASE, IF LANDLORD CONSENTS TO THE SUBJECT ALTERATION, LANDLORD
SHALL NOTIFY TENANT IN WRITING WHETHER OR NOT LANDLORD WILL REQUIRE SUCH
ALTERATION TO BE REMOVED AT THE EXPIRATION OR EARLIER TERMINATION OF THE
LEASE.”, at the time Landlord gives its consent for any alterations or
improvements, if it so does, Tenant shall also be notified whether or not
Landlord will require that such alterations or improvements be removed upon the
expiration or earlier termination of this Lease. Notwithstanding anything to the
contrary contained in this Lease, at the expiration or earlier termination of
this Lease and otherwise in accordance with Article 26 hereof, Tenant shall be
required to remove all alterations or improvements made to the Premises except
for the Initial Alterations and any such alterations or improvements which
Landlord expressly indicates or is deemed to have indicated shall not be
required to be removed from the Premises by Tenant. If Tenant’s written notice
strictly complies with the foregoing and if Landlord fails to notify Tenant
within ten (10) business days of Landlord’s receipt of such notice whether
Tenant shall be required to remove the subject alterations or improvements at
the expiration or earlier termination of this Lease, it shall be assumed that
Landlord shall require the removal of the subject alterations or improvements.

 

7. REPAIR.

 

7.1 Landlord shall have no obligation to alter, remodel, improve, repair,
decorate or paint the Premises, except as specified in Exhibit B if attached to
this Lease and except that Landlord shall repair and maintain all structural
portions of the Building and the Building envelope, including the roof,
foundation walls, water heaters, skylights, windows, glass, plate glass, and
Life Safety Systems, as well as all outdoor areas and specifically any terrace
and deck areas. In addition, Landlord shall also maintain the common areas of
the Building and the Building systems generally servicing the common areas of
the Building (including, without limitation, any heating, ventilating and air
conditioning units); provided, however, that the costs and expenses associated
with the foregoing shall be a part of Expenses and subject to the terms and
conditions of Article 4 of this Lease. Landlord shall not be liable for any
failure to make any repairs or to perform any maintenance unless such failure
shall persist for an unreasonable time after written notice of the need of such
repairs or maintenance is given to Landlord by Tenant.

 

7.2 Tenant shall periodically inspect the Premises to identify any conditions
that are in need of maintenance or repair. Tenant shall provide Landlord with
notice of any such conditions and Landlord shall make any such repairs within a

 

7



--------------------------------------------------------------------------------

reasonable period of time following the receipt of such notice. All sums paid by
Landlord and all expenses incurred by it in connection with such repairs, which
are not expressly obligations of Landlord, as provided herein, shall be payable
to Landlord by Tenant within ten (10) business days of Landlord’s demand. Tenant
as part of its obligations hereunder shall keep the Premises in a clean and
sanitary condition. Tenant will, use commercially reasonable efforts to keep all
such parts of the Premises in such a manner to minimize deterioration due to
ordinary wear and from falling temporarily out of repair, and upon termination
of this Lease in any way Tenant will yield up the Premises to Landlord in good
condition and repair, ordinary wear and tear and loss by fire or other casualty
excepted (but not excepting any damage to glass). Notwithstanding anything to
the contrary contained herein and except to the extent caused by Tenant or any
of the Tenant Entities’ acts and/or omissions or as a result of casualty, to the
extent Landlord is made aware and Landlord determines in its reasonable
discretion that expenditures for the full replacement of any of the heating,
ventilating and air conditioning units solely servicing the Premises (as opposed
to the replacement of components or repair thereof) must be made, Landlord shall
cause such work to be completed at its sole cost and expense, which cost shall
not be included in Expenses. However, except to the extent caused by Tenant or
any of the Tenant Entities’ acts and/or omissions, to the extent Landlord is
made aware and Landlord determines in its reasonable discretion that
expenditures to repair or replace components of any of the heating, ventilating
and air conditioning units solely servicing the Premises (as opposed to the full
replacement thereof) must be made, Landlord shall cause such work to be
completed and all such costs and expenses incurred by Landlord in connection
with such repairs or replacement of components shall be payable to Landlord by
Tenant within ten (10) business days of Landlord’s demand, provided that except
to the extent caused by the acts or omissions of Tenant or any Tenant Entity,
Tenant shall not be required to pay more than Three Thousand Dollars ($3000.00)
per Lease Year for such repair or replacement of components (excluding the costs
associated with the maintenance/service contract described in Section 7.4
below). Tenant shall, at its own cost and expense, repair any damage to the
Premises or the Building resulting from and/or caused in whole or in part by the
negligence or misconduct of Tenant, its agents, employees, contractors,
invitees, or any other person entering upon the Premises as a result of Tenant’s
business activities or caused by Tenant’s default hereunder.

 

7.3 Except as provided in Article 22, there shall be no abatement of rent and no
liability of Landlord by reason of any injury to or interference with Tenant’s
business arising from the making of any repairs, alterations or improvements in
or to any portion of the Building or the Premises or to fixtures, appurtenances
and equipment in the Building. Tenant hereby waives any and all rights under and
benefits of subsection 1 of Section 1932 and Sections 1941 and 1942 of the
California Civil Code, or any similar or successor Regulations or other laws now
or hereinafter in effect.

 

7.4 Landlord shall, on behalf of Tenant, enter into a regularly scheduled
preventive maintenance/service contract with a maintenance contractor for
servicing all heating and air conditioning systems and equipment serving the
Premises. All costs and expenses paid by Landlord in connection therewith shall
be payable to Landlord by Tenant within ten (10) days of Landlord’s demand.

 

8. LIENS. Tenant shall keep the Premises, the Building and appurtenant land and
Tenant’s leasehold interest in the Premises free from any liens arising out of
any services, work or materials performed, furnished, or contracted for by
Tenant, or obligations incurred by Tenant. In the event that Tenant fails,
within ten (10) days following the imposition of any such lien, to either cause
the same to be released of record or provide Landlord with insurance against the
same issued by a major title insurance company or such other protection against
the same as Landlord shall accept (such failure to constitute an Event of
Default), Landlord shall have the right to cause the same to be released by such
means as it shall deem proper, including payment of the claim giving rise to
such lien. All such sums paid by Landlord and all expenses incurred by it in
connection therewith shall be payable to it by Tenant within five (5) business
days of Landlord’s demand.

 

9. ASSIGNMENT AND SUBLETTING.

 

9.1 Tenant shall not have the right to assign or pledge this Lease or to sublet
the whole or any part of the Premises whether voluntarily or by operation of
law, or permit the use or occupancy of the Premises by anyone other than Tenant,
and shall not make, suffer or permit such assignment, subleasing or occupancy
without the prior written consent of Landlord, such consent not to be
unreasonably withheld, and said restrictions shall be binding upon any and all
assignees of the Lease and subtenants of the Premises. In the event Tenant
desires to sublet, or permit such occupancy of, the Premises, or any portion
thereof, or assign this Lease, Tenant shall give written notice thereof to
Landlord at least thirty (30) days but no more than one hundred twenty (120)
days prior to the proposed commencement date of such subletting or assignment,
which notice shall set forth the name of the proposed subtenant or assignee, the
relevant terms of any sublease or assignment and copies of financial reports and
other relevant financial information of the proposed subtenant or assignee.

 

9.2 Notwithstanding any assignment or subletting, permitted or otherwise, Tenant
shall at all times remain directly, primarily and fully responsible and liable
for the payment of the rent specified in this Lease and for compliance with all
of its other obligations under the terms, provisions and covenants of this
Lease. Notwithstanding any assignment or

 

8



--------------------------------------------------------------------------------

subletting, permitted or otherwise, so long as the Guaranty (as defined in the
Reference Pages) shall be in full force and effect, Guarantor (as defined in the
Reference Pages) shall remain directly, primarily and fully responsible and
liable for its obligations under the Guaranty. Upon the occurrence of an Event
of Default, if the Premises or any part of them are then assigned or sublet,
Landlord, in addition to any other remedies provided in this Lease or provided
by law, may, at its option, collect directly from such assignee or subtenant all
rents due and becoming due to Tenant under such assignment or sublease and apply
such rent against any sums due to Landlord from Tenant under this Lease, and no
such collection shall be construed to constitute a novation or release of Tenant
from the further performance of Tenant’s obligations under this Lease. Without
limiting the foregoing, no assignment or subletting by Tenant, permitted or
otherwise, shall relieve Guarantor of any liability under the Guaranty.

 

9.3 Intentionally Omitted.

 

9.4 In the event that Tenant sells, sublets, assigns or transfers this Lease,
Tenant shall pay to Landlord as additional rent an amount equal to fifty percent
(50%) of any Increased Rent (as defined below), less the Costs Component (as
defined below), when and as such Increased Rent is received by Tenant. As used
in this Section, “Increased Rent” shall mean the excess of (i) all rent and
other consideration which Tenant is entitled to receive by reason of any sale,
sublease, assignment or other transfer of this Lease, over (ii) the rent
otherwise payable by Tenant under this Lease at such time. For purposes of the
foregoing, any consideration received by Tenant in form other than cash shall be
valued at its fair market value as determined by Landlord in good faith. The
“Costs Component” is that amount which, if paid monthly, would fully amortize on
a straight-line basis, over the entire period for which Tenant is to receive
Increased Rent, the reasonable costs incurred by Tenant for leasing commissions,
legal fees and tenant improvements in connection with such sublease, assignment
or other transfer.

 

9.5 Notwithstanding any other provision hereof, it shall be considered
reasonable for Landlord to withhold its consent to any assignment of this Lease
or sublease of any portion of the Premises if at the time of either Tenant’s
notice of the proposed assignment or sublease or the proposed commencement date
thereof, there shall exist any uncured default of Tenant or matter which will
become a default of Tenant with passage of time unless cured, or if the proposed
assignee or sublessee is an entity: (a) with which Landlord is already in
negotiation; (b) is already an occupant of the Building unless Landlord is
unable to provide the amount of space required by such occupant; (c) is a
governmental agency; (d) is incompatible with the character of occupancy of the
Building; (e) with which the payment for the sublease or assignment is
determined in whole or in part based upon its net income or profits; or (f)
would subject the Premises to a use which would: (i) involve increased personnel
or wear upon the Building; (ii) violate any exclusive right granted to another
tenant of the Building; (iii) require any addition to or modification of the
Premises or the Building in order to comply with building code or other
governmental requirements; or, (iv) involve a violation of Section 1.2. Tenant
expressly agrees that for the purposes of any statutory or other requirement of
reasonableness on the part of Landlord, Landlord’s refusal to consent to any
assignment or sublease for any of the reasons described in this Section 9.5,
shall be conclusively deemed to be reasonable.

 

9.6 Upon any request to assign or sublet, Tenant will pay to Landlord the
Assignment/Subletting Fee plus, on demand, a sum equal to all of Landlord’s
costs, including reasonable attorney’s fees, incurred in investigating and
considering any proposed or purported assignment or pledge of this Lease or
sublease of any of the Premises, regardless of whether Landlord shall consent
to, refuse consent, or determine that Landlord’s consent is not required for,
such assignment, pledge or sublease. Notwithstanding the foregoing, provided
that neither the Tenant nor the proposed transferee requests any changes to this
Lease or Landlord’s standard form of consent (other than minor and immaterial
changes) in connection with the proposed transfer, the attorney’s fees payable
by Tenant pursuant to this Section 9.6 shall not exceed $1500.00 for such
proposed transfer. Any purported sale, assignment, mortgage, transfer of this
Lease or subletting which does not comply with the provisions of this Article 9
shall be void.

 

9.7 If Tenant is a corporation, limited liability company, partnership or trust,
any transfer or transfers of or change or changes within any twelve (12) month
period in the number of the outstanding voting shares of the corporation or
limited liability company, the general partnership interests in the partnership
or the identity of the persons or entities controlling the activities of such
partnership or trust resulting in the persons or entities owning or controlling
a majority of such shares, partnership interests or activities of such
partnership or trust at the beginning of such period no longer having such
ownership or control shall be regarded as equivalent to an assignment of this
Lease to the persons or entities acquiring such ownership or control and shall
be subject to all the provisions of this Article 9 to the same extent and for
all intents and purposes as though such an assignment.

 

9.8 So long as Tenant is not entering into the Permitted Transfer (as defined
below) for the purpose of avoiding or otherwise circumventing the remaining
terms of this Article 9, Tenant may assign its entire interest under this Lease,
without the consent of Landlord, to (a) an affiliate, subsidiary, or parent of
Tenant, or a corporation, partnership or other legal

 

9



--------------------------------------------------------------------------------

entity wholly owned by Tenant (collectively, an “Affiliated Party”), or (b) a
successor to Tenant by purchase, merger, consolidation or reorganization,
provided that all of the following conditions are satisfied (each such Transfer
a “Permitted Transfer” and any such assignee or sublessee of a Permitted
Transfer, a “Permitted Transferee”): (i) Tenant is not in default under this
Lease; (ii) the Permitted Use does not allow the Premises to be used for retail
purposes; (iii) Tenant shall give Landlord written notice at least thirty (30)
days prior to the effective date of the proposed Permitted Transfer; (iv) with
respect to a proposed Permitted Transfer to an Affiliated Party, Tenant and
Guarantor have a consolidated net worth which is at least equal to or greater
than three (3) times the then outstanding obligations of Tenant for Annual Rent
and Tenant’s Proportionate Share of Expenses and Taxes from the date of such
Permitted Transfer through the Termination Date of this Lease; and (v) with
respect to a purchase, merger, consolidation or reorganization or any Permitted
Transfer which results in Tenant ceasing to exist as a separate legal entity,
(A) Tenant’s successor shall own all or substantially all of the assets of
Tenant, and (B) Tenant’s successor and Guarantor shall have a consolidated net
worth which is at least equal to three (3) times the then outstanding
obligations of Tenant for Annual Rent and Tenant’s Proportionate Share of
Expenses and Taxes from the date of such Permitted Transfer through he
Termination Date of this Lease. Tenant’s notice to Landlord shall include
information and documentation showing that each of the above conditions has been
satisfied. If requested by Landlord, Tenant’s successor shall sign a
commercially reasonable form of assumption agreement. As used herein, (1)
“parent” shall mean a company which owns a majority of Tenant’s voting equity;
(2) “subsidiary” shall mean an entity wholly owned by Tenant or at least
fifty-one percent (51%) of whose voting equity is owned by Tenant; and (3)
“affiliate” shall mean an entity controlled, controlling or under common control
with Tenant.

 

10. INDEMNIFICATION. None of the Landlord Entities shall be liable and Tenant
hereby waives all claims against them for any damage to any property or any
injury to any person in or about the Premises or the Building by or from any
cause whatsoever (including without limiting the foregoing, rain or water
leakage of any character from the roof, windows, walls, basement, pipes,
plumbing works or appliances, the Building not being in good condition or
repair, gas, fire, oil, electricity or theft), except to the extent caused by or
arising from the gross negligence or willful misconduct of Landlord or its
agents, employees or contractors. Tenant shall protect, indemnify and hold the
Landlord Entities harmless from and against any and all loss, claims, liability
or costs (including court costs and attorney’s fees) incurred by reason of (a)
any damage to any property (including but not limited to property of any
Landlord Entity) or any injury (including but not limited to death) to any
person occurring in, on or about the Premises or the Building to the extent that
such injury or damage shall be caused by or arise from any actual or alleged
act, neglect, fault, or omission by or of Tenant or any Tenant Entity to meet
any standards imposed by any duty with respect to the injury or damage; (b) the
conduct or management of any work or thing whatsoever done by the Tenant in or
about the Premises or from transactions of the Tenant concerning the Premises;
(c) Tenant’s failure to comply with any and all governmental laws, ordinances
and regulations applicable to the condition or use of the Premises or its
occupancy; or (d) any breach or default on the part of Tenant in the performance
of any covenant or agreement on the part of the Tenant to be performed pursuant
to this Lease. The provisions of this Article shall survive the termination of
this Lease with respect to any claims or liability accruing prior to such
termination.

 

11. INSURANCE.

 

11.1 Tenant shall keep in force throughout the Term: (a) a Commercial General
Liability insurance policy or policies to protect the Landlord Entities against
any liability to the public or to any invitee of Tenant or a Landlord Entity
incidental to the use of or resulting from any accident occurring in or upon the
Premises with a limit of not less than $1,000,000 per occurrence and not less
than $2,000,000 in the annual aggregate, or such larger amount as Landlord may
prudently require from time to time, covering bodily injury and property damage
liability and $1,000,000 products/completed operations aggregate; (b) Business
Auto Liability covering owned, non-owned and hired vehicles with a limit of not
less than $1,000,000 per accident; (c) insurance protecting against liability
under Worker’s Compensation Laws with limits at least as required by statute
with Employers Liability with limits of $500,000 each accident, $500,000 disease
policy limit, $500,000 disease—each employee; (d) All Risk or Special Form
coverage protecting Tenant against loss of or damage to Tenant’s alterations,
additions, improvements, carpeting, floor coverings, panelings, decorations,
fixtures, inventory and other business personal property situated in or about
the Premises to the full replacement value of the property so insured; and, (e)
Business Interruption Insurance with limit of liability representing loss of at
least approximately six (6) months of income.

 

11.2 The aforesaid policies shall (a) be provided at Tenant’s expense; (b) name
the Landlord Entities as additional insureds (General Liability) and loss payee
(Property—Special Form); (c) be issued by an insurance company with a minimum
Best’s rating of “A:VII” during the Term; and (d) provide that said insurance
shall not be canceled unless thirty (30) days prior written notice (ten days for
non-payment of premium) shall have been given to Landlord; a certificate of
Liability insurance on ACORD Form 25 and a certificate of Property insurance on
ACORD Form 27 shall be delivered to Landlord by Tenant upon the Commencement
Date and at least thirty (30) days prior to each renewal of said insurance.

 

10



--------------------------------------------------------------------------------

11.3 Whenever Tenant shall undertake any alterations, additions or improvements
in, to or about the Premises (“Work”) the aforesaid insurance protection must
extend to and include injuries to persons and damage to property arising in
connection with such Work, without limitation including liability under any
applicable structural work act, and such other insurance as Landlord shall
require; and the policies of or certificates evidencing such insurance must be
delivered to Landlord prior to the commencement of any such Work.

 

12. WAIVER OF SUBROGATION. So long as their respective insurers so permit,
Tenant and Landlord hereby mutually waive their respective rights of recovery
against each other for any loss insured by fire, extended coverage, All Risks or
other insurance now or hereafter existing for the benefit of the respective
party but only to the extent of the net insurance proceeds payable under such
policies. Each party shall obtain any special endorsements required by their
insurer to evidence compliance with the aforementioned waiver.

 

13. SERVICES AND UTILITIES. Tenant shall pay for all water, gas, heat, light,
power, telephone, sewer, and other utilities and services used on or from the
Premises, together with any taxes, penalties, and surcharges or the like
pertaining thereto and any maintenance charges for utilities. In the event that
any electric light bulbs, tubes and ballasts servicing the Premises require
replacement, Landlord shall provide such replacement within a reasonable period
of time and notice from Tenant and Tenant shall pay all costs and expenses
incurred by Landlord in connection therewith within ten (10) business days of
Landlord’s demand. Landlord shall furnish all battery packs for emergency
lighting and fire extinguishers and Tenant shall pay all costs and expenses
incurred by Landlord in connection therewith within ten (10) business days of
Landlord’s demand. If any such services are not separately metered to Tenant,
Tenant shall pay such proportion of all charges jointly metered with other
premises as determined by Landlord, in its sole discretion, to be reasonable.
Any such charges paid by Landlord and assessed against Tenant shall be
immediately payable to Landlord on demand and shall be additional rent
hereunder. Tenant will not, without the written consent of Landlord, contract
with a utility provider to service the Premises with any utility, including, but
not limited to, telecommunications, electricity, water, sewer or gas, which is
not previously providing such service to other tenants in the Building. In the
event that Landlord establishes a cafeteria in the Building, upon Tenant’s
request, Landlord shall, at its sole cost and expense, arrange for such
cafeteria to be separately metered. Landlord shall in no event be liable for any
interruption or failure of utility services on or to the Premises.

 

14. HOLDING OVER. Tenant shall pay Landlord for each day Tenant retains
possession of the Premises or part of them after termination of this Lease by
lapse of time or otherwise at the rate (“Holdover Rate”) which shall be One
Hundred Fifty Percent (150%) of the greater of (a) the amount of the Annual Rent
for the last period prior to the date of such termination plus all Rent
Adjustments under Article 4; and (b) the then market rental value of the
Premises as determined by Landlord assuming a new lease of the Premises of the
then usual duration and other terms, in either case, prorated on a daily basis,
and also pay all damages sustained by Landlord by reason of such retention. If
Landlord gives notice to Tenant of Landlord’s election to such effect, such
holding over shall constitute renewal of this Lease for a period from month to
month or one (1) year, whichever shall be specified in such notice, in either
case at the Holdover Rate, but if the Landlord does not so elect, no such
renewal shall result notwithstanding acceptance by Landlord of any sums due
hereunder after such termination; and instead, a tenancy at sufferance at the
Holdover Rate shall be deemed to have been created. In any event, no provision
of this Article 14 shall be deemed to waive Landlord’s right of reentry or any
other right under this Lease or at law.

 

15. SUBORDINATION. Without the necessity of any additional document being
executed by Tenant for the purpose of effecting a subordination, this Lease
shall be subject and subordinate at all times to ground or underlying leases and
to the lien of any mortgages or deeds of trust now or hereafter placed on,
against or affecting the Building, Landlord’s interest or estate in the
Building, or any ground or underlying lease; provided, however, that if the
lessor, mortgagee, trustee, or holder of any such mortgage or deed of trust
elects to have Tenant’s interest in this Lease be superior to any such
instrument, then, by notice to Tenant, this Lease shall be deemed superior,
whether this Lease was executed before or after said instrument. Notwithstanding
the foregoing, Tenant covenants and agrees to execute and deliver within ten
(10) days of Landlord’s request such further instruments evidencing such
subordination or superiority of this Lease as may be required by Landlord. As of
the date hereof, a lien encumbers Landlord’s interest in the Building in favor
of Sumitomo Mitsui Banking Corporation. At Tenant’s cost, Landlord shall provide
Tenant with a non-disturbance, subordination, and attornment agreement in favor
of Tenant in the form attached hereto as Exhibit E (the “SNDA”) within sixty
(60) days following Tenant’s execution and delivery thereof to Landlord.

 

16. RULES AND REGULATIONS. Tenant shall faithfully observe and comply with all
the rules and regulations as set forth in Exhibit D to this Lease and all
reasonable and non-discriminatory modifications of and additions to them from
time to time put into effect by Landlord. Landlord shall not be responsible to
Tenant for the non-performance by any other tenant or occupant of the Building
of any such rules and regulations.

 

11



--------------------------------------------------------------------------------

17. REENTRY BY LANDLORD.

 

17.1 Landlord reserves and shall at all times have the right to re-enter the
Premises to inspect the same, to show said Premises to prospective purchasers,
mortgagees or tenants, and to alter, improve or repair the Premises and any
portion of the Building, without abatement of rent, and may for that purpose
erect, use and maintain scaffolding, pipes, conduits and other necessary
structures and open any wall, ceiling or floor in and through the Building and
Premises where reasonably required by the character of the work to be performed,
provided entrance to the Premises shall not be blocked thereby, and further
provided that the business of Tenant shall not be interfered with unreasonably.
Notwithstanding the foregoing, except (a) to the extent requested by Tenant, (b)
in connection with regular scheduled maintenance programs, and/or (c) in the
event of an emergency, Landlord shall provide to Tenant reasonable prior notice
(either written or oral) before Landlord enters the Premises to perform any
repairs therein. Landlord shall have the right at any time to change the
arrangement and/or locations of entrances, or passageways, doors and doorways,
and corridors, windows, elevators, stairs, toilets or other public parts of the
Building and to change the name, number or designation by which the Building is
commonly known. In the event that Landlord damages any portion of any wall or
wall covering, ceiling, or floor or floor covering within the Premises, Landlord
shall repair or replace the damaged portion to match the original as nearly as
commercially reasonable but shall not be required to repair or replace more than
the portion actually damaged. Tenant hereby waives any claim for damages for any
injury or inconvenience to or interference with Tenant’s business, any loss of
occupancy or quiet enjoyment of the Premises, and any other loss occasioned by
any action of Landlord authorized by this Article 17.

 

17.2 For each of the aforesaid purposes, Landlord shall at all times have and
retain a key with which to unlock all of the doors in the Premises, excluding
Tenant’s vaults and safes or special security areas (designated in advance), and
Landlord shall have the right to use any and all means which Landlord may deem
proper to open said doors in an emergency to obtain entry to any portion of the
Premises. As to any portion to which access cannot be had by means of a key or
keys in Landlord’s possession, Landlord is authorized to gain access by such
means as Landlord shall elect and the cost of repairing any damage occurring in
doing so shall be borne by Tenant and paid to Landlord within five (5) days of
Landlord’s demand.

 

18. DEFAULT.

 

18.1 Except as otherwise provided in Article 20, the following events shall be
deemed to be Events of Default under this Lease:

 

18.1.1 Tenant shall fail to pay when due any sum of money becoming due to be
paid to Landlord under this Lease, whether such sum be any installment of the
rent reserved by this Lease, any other amount treated as additional rent under
this Lease, or any other payment or reimbursement to Landlord required by this
Lease, whether or not treated as additional rent under this Lease, and such
failure shall continue for a period of five (5) days after written notice that
such payment was not made when due, but if any such notice shall be given, for
the twelve (12) month period commencing with the date of such notice, the
failure to pay within five (5) days after due any additional sum of money
becoming due to be paid to Landlord under this Lease during such period shall be
an Event of Default, without notice. The notice required pursuant to this
Section 18.1.1 shall replace rather than supplement any statutory notice
required under California Code of Civil Procedure Section 1161 or any similar or
successor statute. The fact that under certain circumstances no notice is
required to be delivered by Landlord to Tenant pursuant to this Section 18.1.1,
shall not be deemed to constitute a waiver by Tenant of any right Tenant may
have to receive statutory notice required under California Code of Civil
Procedure Section 1161 or any similar or successor statute.

 

18.1.2 Tenant shall fail to comply with any term, provision or covenant of this
Lease which is not provided for in another Section of this Article and shall not
cure such failure within thirty (30) days (forthwith, if the failure involves a
hazardous condition) after written notice of such failure to Tenant provided,
however, that such failure shall not be an event of default if such failure
could not reasonably be cured during such thirty (30) day period, Tenant has
commenced the cure within such thirty (30) day period and thereafter is
diligently pursuing such cure to completion, but the total aggregate cure period
shall not exceed ninety (90) days.

 

18.1.3 Tenant shall fail to vacate the Premises immediately upon termination of
this Lease, by lapse of time or otherwise, or upon termination of Tenant’s right
to possession only.

 

18.1.4 Tenant or Guarantor shall become insolvent, admit in writing its
inability to pay its debts generally as they become due, file a petition in
bankruptcy or a petition to take advantage of any insolvency statute, make an
assignment for the benefit of creditors, make a transfer in fraud of creditors,
apply for or consent to the appointment of a receiver of itself or of the whole
or any substantial part of its property, or file a petition or answer seeking
reorganization or

 

12



--------------------------------------------------------------------------------

arrangement under the federal bankruptcy laws, as now in effect or hereafter
amended, or any other applicable law or statute of the United States or any
state thereof.

 

18.1.5 A court of competent jurisdiction shall enter an order, judgment or
decree adjudicating Tenant bankrupt, or appointing a receiver of Tenant, or of
the whole or any substantial part of its property, without the consent of
Tenant, or approving a petition filed against Tenant seeking reorganization or
arrangement of Tenant under the bankruptcy laws of the United States, as now in
effect or hereafter amended, or any state thereof, and such order, judgment or
decree shall not be vacated or set aside or stayed within sixty (60) days from
the date of entry thereof.

 

19. REMEDIES.

 

19.1 Upon the occurrence of any Event or Events of Default under this Lease,
whether enumerated in Article 18 or not, Landlord shall have the option to
pursue any one or more of the following remedies without any notice (except as
expressly prescribed herein) or demand whatsoever (and without limiting the
generality of the foregoing, Tenant hereby specifically waives notice and demand
for payment of rent or other obligations and waives any and all other notices or
demand requirements imposed by applicable law):

 

19.1.1 Terminate this Lease and Tenant’s right to possession of the Premises and
recover from Tenant an award of damages equal to the sum of the following:

 

19.1.1.1 The Worth at the Time of Award of the unpaid rent which had been earned
at the time of termination;

 

19.1.1.2 The Worth at the Time of Award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rent loss that Tenant affirmatively proves could have been
reasonably avoided;

 

19.1.1.3 The Worth at the Time of Award of the amount by which the unpaid rent
for the balance of the Term after the time of award exceeds the amount of such
rent loss that Tenant affirmatively proves could be reasonably avoided;

 

19.1.1.4 Any other amount necessary to compensate Landlord for all the detriment
either proximately caused by Tenant’s failure to perform Tenant’s obligations
under this Lease or which in the ordinary course of things would be likely to
result therefrom; and

 

19.1.1.5 All such other amounts in addition to or in lieu of the foregoing as
may be permitted from time to time under applicable law.

 

The “Worth at the Time of Award” of the amounts referred to in parts 19.1.1.1
and 19.1.1.2 above, shall be computed by allowing interest at the lesser of a
per annum rate equal to: (i) the greatest per annum rate of interest permitted
from time to time under applicable law, or (ii) the Prime Rate plus 5%. For
purposes hereof, the “Prime Rate” shall be the per annum interest rate publicly
announced as its prime or base rate by a federally insured bank selected by
Landlord in the State of California. The “Worth at the Time of Award” of the
amount referred to in part 19.1.1.3, above, shall be computed by discounting
such amount at the discount rate of the Federal Reserve Bank of San Francisco at
the time of award plus 1%;

 

19.1.2 Employ the remedy described in California Civil Code § 1951.4 (Landlord
may continue this Lease in effect after Tenant’s breach and abandonment and
recover rent as it becomes due, if Tenant has the right to sublet or assign,
subject only to reasonable limitations); or

 

19.1.3 Notwithstanding Landlord’s exercise of the remedy described in California
Civil Code § 1951.4 in respect of an Event or Events of Default, at such time
thereafter as Landlord may elect in writing, to terminate this Lease and
Tenant’s right to possession of the Premises and recover an award of damages as
provided above in Section 19.1.1.

 

19.2 The subsequent acceptance of rent hereunder by Landlord shall not be deemed
to be a waiver of any preceding breach by Tenant of any term, covenant or
condition of this Lease, other than the failure of Tenant to pay the particular
rent so accepted, regardless of Landlord’s knowledge of such preceding breach at
the time of acceptance of such rent. No waiver by Landlord of any breach hereof
shall be effective unless such waiver is in writing and signed by Landlord.

 

13



--------------------------------------------------------------------------------

19.3 TENANT HEREBY WAIVES ANY AND ALL RIGHTS CONFERRED BY SECTION 3275 OF THE
CIVIL CODE OF CALIFORNIA AND BY SECTIONS 1174 (c) AND 1179 OF THE CODE OF CIVIL
PROCEDURE OF CALIFORNIA AND ANY AND ALL OTHER REGULATIONS AND RULES OF LAW FROM
TIME TO TIME IN EFFECT DURING THE TERM PROVIDING THAT TENANT SHALL HAVE ANY
RIGHT TO REDEEM, REINSTATE OR RESTORE THIS LEASE FOLLOWING ITS TERMINATION BY
REASON OF TENANT’S BREACH. TENANT ALSO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF OR
RELATING TO THIS LEASE.

 

19.4 No right or remedy herein conferred upon or reserved to Landlord is
intended to be exclusive of any other right or remedy, and each and every right
and remedy shall be cumulative and in addition to any other right or remedy
given hereunder or now or hereafter existing by agreement, applicable law or in
equity. In addition to other remedies provided in this Lease, Landlord shall be
entitled, to the extent permitted by applicable law, to injunctive relief, or to
a decree compelling performance of any of the covenants, agreements, conditions
or provisions of this Lease, or to any other remedy allowed to Landlord at law
or in equity. Forbearance by Landlord to enforce one or more of the remedies
herein provided upon an Event of Default shall not be deemed or construed to
constitute a waiver of such Default.

 

19.5 This Article 19 shall be enforceable to the maximum extent such enforcement
is not prohibited by applicable law, and the unenforceability of any portion
thereof shall not thereby render unenforceable any other portion.

 

19.6 If more than one (1) Event of Default occurs during the Term or any renewal
thereof, Tenant’s renewal options, expansion options, purchase options and
rights of first offer and/or refusal, if any are provided for in this Lease,
shall be null and void.

 

19.7 If, on account of any breach or default by Tenant in Tenant’s obligations
under the terms and conditions of this Lease, it shall become necessary or
appropriate for Landlord to employ or consult with an attorney or collection
agency concerning or to enforce or defend any of Landlord’s rights or remedies
arising under this Lease or to collect any sums due from Tenant, Tenant agrees
to pay all costs and fees so incurred by Landlord, including, without
limitation, reasonable attorneys’ fees and costs. TENANT EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY. Tenant hereby specifically also waives notice and demand
for payment of rent or other obligations, except for those notices specifically
required pursuant to the terms of this Lease and notices which may be required
under California Code of Civil Procedure Section 1161, as described in Section
18.1.1 above.

 

19.8 Upon the occurrence of an Event of Default, Landlord may (but shall not be
obligated to) cure such default at Tenant’s sole expense. Without limiting the
generality of the foregoing, Landlord may, at Landlord’s option, enter into and
upon the Premises if Landlord determines in its sole discretion that Tenant is
not acting within a commercially reasonable time to maintain, repair or replace
anything for which Tenant is responsible under this Lease or to otherwise effect
compliance with its obligations under this Lease and correct the same, without
being deemed in any manner guilty of trespass, eviction or forcible entry and
detainer and without incurring any liability for any damage or interruption of
Tenant’s business resulting therefrom and Tenant agrees to reimburse Landlord
within five (5) days of Landlord’s demand as additional rent, for any expenses
which Landlord may incur in thus effecting compliance with Tenant’s obligations
under this Lease, plus interest from the date of expenditure by Landlord at the
Wall Street Journal prime rate.

 

20. TENANT’S BANKRUPTCY OR INSOLVENCY.

 

20.1 If at any time and for so long as Tenant shall be subjected to the
provisions of the United States Bankruptcy Code or other law of the United
States or any state thereof for the protection of debtors as in effect at such
time (each a “Debtor’s Law”):

 

20.1.1 Tenant, Tenant as debtor-in-possession, and any trustee or receiver of
Tenant’s assets (each a “Tenant’s Representative”) shall have no greater right
to assume or assign this Lease or any interest in this Lease, or to sublease any
of the Premises than accorded to Tenant in Article 9, except to the extent
Landlord shall be required to permit such assumption, assignment or sublease by
the provisions of such Debtor’s Law. Without limitation of the generality of the
foregoing, any right of any Tenant’s Representative to assume or assign this
Lease or to sublease any of the Premises shall be subject to the conditions
that:

 

20.1.1.1 Such Debtor’s Law shall provide to Tenant’s Representative a right of
assumption of this Lease which Tenant’s Representative shall have timely
exercised and Tenant’s Representative shall have fully cured any default of
Tenant under this Lease.

 

14



--------------------------------------------------------------------------------

20.1.1.2 Tenant’s Representative or the proposed assignee, as the case shall be,
shall have deposited with Landlord as security for the timely payment of rent an
amount equal to the larger of: (a) three (3) months’ rent and other monetary
charges accruing under this Lease; and (b) any sum specified in Article 5; and
shall have provided Landlord with adequate other assurance of the future
performance of the obligations of the Tenant under this Lease. Without
limitation, such assurances shall include, at least, in the case of assumption
of this Lease, demonstration to the satisfaction of the Landlord that Tenant’s
Representative has and will continue to have sufficient unencumbered assets
after the payment of all secured obligations and administrative expenses to
assure Landlord that Tenant’s Representative will have sufficient funds to
fulfill the obligations of Tenant under this Lease; and, in the case of
assignment, submission of current financial statements of the proposed assignee,
audited by an independent certified public accountant reasonably acceptable to
Landlord and showing a net worth and working capital in amounts determined by
Landlord to be sufficient to assure the future performance by such assignee of
all of the Tenant’s obligations under this Lease.

 

20.1.1.3 The assumption or any contemplated assignment of this Lease or
subleasing any part of the Premises, as shall be the case, will not breach any
provision in any other lease, mortgage, financing agreement or other agreement
by which Landlord is bound.

 

20.1.1.4 Landlord shall have, or would have had absent the Debtor’s Law, no
right under Article 9 to refuse consent to the proposed assignment or sublease
by reason of the identity or nature of the proposed assignee or sublessee or the
proposed use of the Premises concerned.

 

21. QUIET ENJOYMENT. Landlord represents and warrants that it has full right and
authority to enter into this Lease and that Tenant, while paying the rental and
performing its other covenants and agreements contained in this Lease, shall
peaceably and quietly have, hold and enjoy the Premises for the Term without
hindrance or molestation from Landlord subject to the terms and provisions of
this Lease. Landlord shall not be liable for any interference or disturbance by
other tenants or third persons, nor shall Tenant be released from any of the
obligations of this Lease because of such interference or disturbance.

 

22. CASUALTY.

 

22.1 In the event the Premises or the Building are damaged by fire or other
cause and in Landlord’s reasonable estimation such damage can be materially
restored within two hundred ten (210) days after the date of such damage,
Landlord shall forthwith repair the same and this Lease shall remain in full
force and effect, except that Tenant shall be entitled to a proportionate
abatement in rent from the date of such damage. Such abatement of rent shall be
made pro rata in accordance with the extent to which the damage and the making
of such repairs shall interfere with the use and occupancy by Tenant of the
Premises from time to time. Within forty-five (45) days from the date of such
damage, Landlord shall notify Tenant, in writing, of Landlord’s reasonable
estimation of the length of time within which material restoration can be made,
and Landlord’s determination shall be binding on Tenant. For purposes of this
Lease, the Building or Premises shall be deemed “materially restored” if they
are in such condition as would not prevent or materially interfere with Tenant’s
use of the Premises for the purpose for which it was being used immediately
before such damage.

 

22.2 If such repairs cannot, in Landlord’s reasonable estimation, be made within
two hundred ten (210) days after the date of such damage, Landlord and Tenant
shall each have the option of giving the other, at any time within ninety (90)
days after such damage, notice terminating this Lease as of the date of such
damage. In the event of the giving of such notice, this Lease shall expire and
all interest of the Tenant in the Premises shall terminate as of the date of
such damage as if such date had been originally fixed in this Lease for the
expiration of the Term. In the event that neither Landlord nor Tenant exercises
its option to terminate this Lease, then Landlord shall repair or restore such
damage, this Lease continuing in full force and effect, and the rent hereunder
shall be proportionately abated as provided in Section 22.1.

 

22.3 Landlord shall not be required to repair or replace any damage or loss by
or from fire or other cause to any panelings, decorations, partitions,
additions, railings, ceilings, floor coverings, office fixtures or any other
property or improvements installed on the Premises by, or belonging to, Tenant.
Any insurance which may be carried by Landlord or Tenant against loss or damage
to the Building or Premises shall be for the sole benefit of the party carrying
such insurance and under its sole control.

 

22.4 In the event that Landlord should fail to complete such repairs and
material restoration within sixty (60) days after the date estimated by Landlord
therefor as extended by this Section 22.4, Tenant may at its option and as its
sole remedy terminate this Lease by delivering written notice to Landlord,
within fifteen (15) days after the expiration of said period of time, whereupon
the Lease shall end on the date of such notice or such later date fixed in such
notice as if the date of such notice was the date originally fixed in this Lease
for the expiration of the Term; provided, however, that if

 

15



--------------------------------------------------------------------------------

construction is delayed because of changes, deletions or additions in
construction requested by Tenant, strikes, lockouts, casualties, Acts of God,
war, material or labor shortages, government regulation or control or other
causes beyond the reasonable control of Landlord, the period for restoration,
repair or rebuilding shall be extended for the amount of time Landlord is so
delayed.

 

22.5 Notwithstanding anything to the contrary contained in this Article: (a)
Landlord shall not have any obligation whatsoever to repair, reconstruct, or
restore the Premises when the damages resulting from any casualty covered by the
provisions of this Article 22 occur during the last twelve (12) months of the
Term or any extension thereof, but if Landlord determines not to repair such
damages Landlord shall notify Tenant and if such damages shall render any
material portion of the Premises untenantable Tenant shall have the right to
terminate this Lease by notice to Landlord within fifteen (15) days after
receipt of Landlord’s notice; and (b) in the event the holder of any
indebtedness secured by a mortgage or deed of trust covering the Premises or
Building requires that any insurance proceeds be applied to such indebtedness,
then Landlord shall have the right to terminate this Lease by delivering written
notice of termination to Tenant within fifteen (15) days after such requirement
is made by any such holder, whereupon this Lease shall end on the date of such
damage as if the date of such damage were the date originally fixed in this
Lease for the expiration of the Term.

 

22.6 In the event of any damage or destruction to the Building or Premises by
any peril covered by the provisions of this Article 22, it shall be Tenant’s
responsibility to properly secure the Premises and upon notice from Landlord to
remove forthwith, at its sole cost and expense, such portion of all of the
property belonging to Tenant or its licensees from such portion or all of the
Building or Premises as Landlord shall request.

 

22.7 Tenant hereby waives any and all rights under and benefits of Sections
1932(2) and 1933(4) of the California Civil Code, or any similar or successor
Regulations or other laws now or hereinafter in effect.

 

23. EMINENT DOMAIN. If all or any substantial part of the Premises shall be
taken or appropriated by any public or quasi-public authority under the power of
eminent domain, or conveyance in lieu of such appropriation, either party to
this Lease shall have the right, at its option, of giving the other, at any time
within thirty (30) days after such taking, notice terminating this Lease, except
that Tenant may only terminate this Lease by reason of taking or appropriation,
if such taking or appropriation shall be so substantial as to materially
interfere with Tenant’s use and occupancy of the Premises. If neither party to
this Lease shall so elect to terminate this Lease, the rental thereafter to be
paid shall be adjusted on a fair and equitable basis under the circumstances. In
addition to the rights of Landlord above, if any substantial part of the
Building shall be taken or appropriated by any public or quasi-public authority
under the power of eminent domain or conveyance in lieu thereof, and regardless
of whether the Premises or any part thereof are so taken or appropriated,
Landlord shall have the right, at its sole option, to terminate this Lease.
Landlord shall be entitled to any and all income, rent, award, or any interest
whatsoever in or upon any such sum, which may be paid or made in connection with
any such public or quasi-public use or purpose, and Tenant hereby assigns to
Landlord any interest it may have in or claim to all or any part of such sums,
other than any separate award which may be made with respect to Tenant’s trade
fixtures and moving expenses; Tenant shall make no claim for the value of any
unexpired Term. Tenant hereby waives any and all rights under and benefits of
Section 1265.130 of the California Code of Civil Procedure, or any similar or
successor Regulations or other laws now or hereinafter in effect.

 

24. SALE BY LANDLORD. In event of a sale or conveyance by Landlord of the
Building, the same shall operate to release Landlord from any future liability
upon any of the covenants or conditions, expressed or implied, contained in this
Lease in favor of Tenant, and in such event Tenant agrees to look solely to the
responsibility of the successor in interest of Landlord in and to this Lease.
Except as set forth in this Article 24, this Lease shall not be affected by any
such sale and Tenant agrees to attorn to the purchaser or assignee. If any
security has been given by Tenant to secure the faithful performance of any of
the covenants of this Lease, Landlord may transfer or deliver said security, as
such, to Landlord’s successor in interest and thereupon Landlord shall be
discharged from any further liability with regard to said security.

 

25. ESTOPPEL CERTIFICATES. Within ten (10) days following any written request
which Landlord may make from time to time, Tenant shall execute and deliver to
Landlord or mortgagee or prospective mortgagee a sworn statement certifying: (a)
the date of commencement of this Lease; (b) the fact that this Lease is
unmodified and in full force and effect (or, if there have been modifications to
this Lease, that this lease is in full force and effect, as modified, and
stating the date and nature of such modifications); (c) the date to which the
rent and other sums payable under this Lease have been paid; (d) the fact that
there are no current defaults under this Lease by either Landlord or Tenant
except as specified in Tenant’s statement; and (e) such other matters as may be
requested by Landlord. Landlord and Tenant intend that any statement delivered
pursuant to this Article 25 may be relied upon by any mortgagee, beneficiary or
purchaser, and Tenant shall be liable for all loss, cost or expense resulting
from the failure of any sale or funding of any loan caused by any material
misstatement contained in such estoppel certificate. Tenant irrevocably agrees
that if Tenant fails to execute and deliver such

 

16



--------------------------------------------------------------------------------

certificate within such ten (10) day period Landlord or Landlord’s beneficiary
or agent may execute and deliver such certificate on Tenant’s behalf, and that
such certificate shall be fully binding on Tenant.

 

26. SURRENDER OF PREMISES.

 

26.1 Tenant shall arrange to meet Landlord for two (2) joint inspections of the
Premises, the first to occur at least thirty (30) days (but no more than sixty
(60) days) before the last day of the Term, and the second to occur not later
than forty-eight (48) hours after Tenant has vacated the Premises. In the event
of Tenant’s failure to arrange such joint inspections and/or participate in
either such inspection, Landlord’s inspection at or after Tenant’s vacating the
Premises shall be conclusively deemed correct for purposes of determining
Tenant’s responsibility for repairs and restoration.

 

26.2 All alterations, additions, and improvements in, on, or to the Premises
made or installed by or for Tenant, including carpeting (collectively,
“Alterations”), shall be and remain the property of Tenant during the Term. Upon
the expiration or sooner termination of the Term, all Alterations, except
Tenant’s furniture and cubicles that are de-mountable and non-hardwalled
(collectively, “Tenant’s Removable Furniture”) which shall remain Tenant’s
property, shall become a part of the realty and shall belong to Landlord without
compensation, and title shall pass to Landlord under this Lease as by a bill of
sale. At the end of the Term or any renewal of the Term or other sooner
termination of this Lease, Tenant will peaceably deliver up to Landlord
possession of the Premises, together with all Alterations, except Tenant’s
Removable Furniture which shall remain Tenant’s property, by whomsoever made, in
the same conditions received or first installed, broom clean and free of all
debris, excepting only ordinary wear and tear and damage by fire or other
casualty. Notwithstanding the foregoing, subject to Section 6.4, if Landlord
elects by notice given to Tenant at least ten (10) days prior to expiration of
the Term, Tenant shall, at Tenant’s sole cost, remove any Alterations, including
carpeting, so designated by Landlord’s notice, and repair any damage caused by
such removal. If Landlord elects by notice given to Tenant at least ten (10)
days prior to the expiration of the Term, Tenant shall, at Tenant’s sole cost,
remove any door hardware or access devices installed by Tenant and restore the
locks and/or access devices to a standard type similar to those existing in the
Premises as of the date Landlord delivers possession of the Premises to Tenant.
Tenant must, at Tenant’s sole cost, remove upon termination of this Lease, any
and all of Tenant’s furniture, furnishings, movable partitions of less than full
height from floor to ceiling and other trade fixtures and personal property
(collectively, “Personalty”). Personalty not so removed shall be deemed
abandoned by the Tenant and title to the same shall thereupon pass to Landlord
under this Lease as by a bill of sale, but Tenant shall remain responsible for
the cost of removal and disposal of such Personalty, as well as any damage
caused by such removal. In lieu of requiring Tenant to remove Alterations and
Personalty and repair the Premises as aforesaid, Landlord may, by written notice
to Tenant delivered at least thirty (30) days before the Termination Date,
require Tenant to pay to Landlord, as additional rent hereunder, the cost of
such removal and repair in an amount reasonably estimated by Landlord.

 

26.3 All obligations of Tenant under this Lease not fully performed as of the
expiration or earlier termination of the Term shall survive the expiration or
earlier termination of the Term Upon the expiration or earlier termination of
the Term, Tenant shall pay to Landlord the amount, as estimated by Landlord,
necessary to repair and restore the Premises as provided in this Lease and/or to
discharge Tenant’s obligation for unpaid amounts due or to become due to
Landlord. All such amounts shall be used and held by Landlord for payment of
such obligations of Tenant, with Tenant being liable for any additional costs
upon demand by Landlord, or with any excess to be returned to Tenant after all
such obligations have been determined and satisfied. Any otherwise unused
Security Deposit shall be credited against the amount payable by Tenant under
this Lease.

 

27. NOTICES. Any notice or document required or permitted to be delivered under
this Lease shall be addressed to the intended recipient, by fully prepaid
registered or certified United States Mail return receipt requested, or by
reputable independent contract delivery service furnishing a written record of
attempted or actual delivery, and shall be deemed to be delivered when tendered
for delivery to the addressee at its address set forth on the Reference Pages,
or at such other address as it has then last specified by written notice
delivered in accordance with this Article 27, or if to Tenant at either its
aforesaid address or its last known registered office or home of a general
partner or individual owner, whether or not actually accepted or received by the
addressee. Any such notice or document may also be personally delivered if a
receipt is signed by and received from, the individual, if any, named in
Tenant’s Notice Address.

 

28. TAXES PAYABLE BY TENANT. In addition to rent and other charges to be paid by
Tenant under this Lease, Tenant shall reimburse to Landlord, upon demand, any
and all taxes payable by Landlord (other than net income taxes) whether or not
now customary or within the contemplation of the parties to this Lease: (a)
upon, allocable to, or measured by or on the gross or net rent payable under
this Lease, including without limitation any gross income tax or excise tax
levied by the State, any political subdivision thereof, or the Federal
Government with respect to the receipt of such rent; (b) upon or with respect to
the possession, leasing, operation, management, maintenance, alteration, repair,
use or occupancy of the

 

17



--------------------------------------------------------------------------------

Premises or any portion thereof, including any sales, use or service tax imposed
as a result thereof; (c) upon or measured by the Tenant’s gross receipts or
payroll or the value of Tenant’s equipment, furniture, fixtures and other
personal property of Tenant or leasehold improvements, alterations or additions
located in the Premises; or (d) upon this transaction or any document to which
Tenant is a party creating or transferring any interest of Tenant in this Lease
or the Premises. In addition to the foregoing, Tenant agrees to pay, before
delinquency, any and all taxes levied or assessed against Tenant and which
become payable during the term hereof upon Tenant’s equipment, furniture,
fixtures and other personal property of Tenant located in the Premises.

 

29. [INTENTIONALLY OMITTED]

 

30. DEFINED TERMS AND HEADINGS. The Article headings shown in this Lease are for
convenience of reference and shall in no way define, increase, limit or describe
the scope or intent of any provision of this Lease. Any indemnification or
insurance of Landlord shall apply to and inure to the benefit of all the
following “Landlord Entities”, being Landlord, Landlord’s investment manager,
and the trustees, boards of directors, officers, general partners,
beneficiaries, stockholders, employees and agents of each of them. Any option
granted to Landlord shall also include or be exercisable by Landlord’s trustee,
beneficiary, agents and employees, as the case may be. In any case where this
Lease is signed by more than one person, the obligations under this Lease shall
be joint and several. The terms “Tenant” and “Landlord” or any pronoun used in
place thereof shall indicate and include the masculine or feminine, the singular
or plural number, individuals, firms or corporations, and their and each of
their respective successors, executors, administrators and permitted assigns,
according to the context hereof. The term “rentable area” shall mean the
rentable area of the Premises or the Building as calculated by the Landlord on
the basis of the plans and specifications of the Building including a
proportionate share of any common areas. Tenant hereby accepts and agrees to be
bound by the figures for the rentable square footage of the Premises and
Tenant’s Proportionate Share shown on the Reference Pages; however, Landlord may
adjust either or both figures if there is manifest error, addition or
subtraction to the Building or any business park or complex of which the
Building is a part, remeasurement or other circumstance reasonably justifying
adjustment. The term “Building” refers to the structure in which the Premises
are located and the common areas (parking lots, sidewalks, landscaping, etc.)
appurtenant thereto. If the Building is part of a larger complex of structures,
the term “Building” may include the entire complex, where appropriate (such as
shared Expenses or Taxes) and subject to Landlord’s reasonable discretion.

 

31. TENANT’S AUTHORITY. If Tenant signs as a corporation, partnership, trust or
other legal entity each of the persons executing this Lease on behalf of Tenant
represents and warrants that Tenant has been and is qualified to do business in
the state in which the Building is located, that the entity has full right and
authority to enter into this Lease, and that all persons signing on behalf of
the entity were authorized to do so by appropriate actions. Tenant agrees to
deliver to Landlord, simultaneously with the delivery of this Lease, a corporate
resolution, proof of due authorization by partners, opinion of counsel or other
appropriate documentation reasonably acceptable to Landlord evidencing the due
authorization of Tenant to enter into this Lease.

 

32. FINANCIAL STATEMENTS AND CREDIT REPORTS. At Landlord’s request, Tenant shall
deliver to Landlord a copy, certified by an officer of Tenant as being a true
and correct copy, of Tenant’s most recent audited financial statement, or, if
unaudited, certified by Tenant’s chief financial officer as being true, complete
and correct in all material respects. So long as Tenant and Guarantor file
consolidated public annual reports, the foregoing may be satisfied by delivery
by Tenant to Landlord of each such current public annual report for such
applicable year. The immediately preceding sentence is personal to Tenant and
shall not be applicable to any successor or assign of Tenant. Tenant hereby
authorizes Landlord to obtain one or more credit reports on Tenant at any time,
and shall execute such further authorizations as Landlord may reasonably require
in order to obtain a credit report. At the request of Landlord from time to
time, Tenant shall provide to Landlord Guarantor’s current financial statements
or other information discussing financial worth of Guarantor as reasonably
requested by Landlord.

 

33. COMMISSIONS. Each of the parties represents and warrants to the other that
it has not dealt with any broker or finder in connection with this Lease, except
as described on the Reference Pages.

 

34. TIME AND APPLICABLE LAW. Time is of the essence of this Lease and all of its
provisions. This Lease shall in all respects be governed by the laws of the
state in which the Building is located.

 

35. SUCCESSORS AND ASSIGNS. Subject to the provisions of Article 9, the terms,
covenants and conditions contained in this Lease shall be binding upon and inure
to the benefit of the heirs, successors, executors, administrators and assigns
of the parties to this Lease.

 

18



--------------------------------------------------------------------------------

36. ENTIRE AGREEMENT. This Lease, together with its exhibits, contains all
agreements of the parties to this Lease and supersedes any previous
negotiations. There have been no representations made by the Landlord or any of
its representatives or understandings made between the parties other than those
set forth in this Lease and its exhibits. This Lease may not be modified except
by a written instrument duly executed by the parties to this Lease.

 

37. EXAMINATION NOT OPTION. Submission of this Lease shall not be deemed to be a
reservation of the Premises. Landlord shall not be bound by this Lease until it
has received a copy of this Lease duly executed by Tenant and has delivered to
Tenant a copy of this Lease duly executed by Landlord, and until such delivery
Landlord reserves the right to exhibit and lease the Premises to other
prospective tenants. Notwithstanding anything contained in this Lease to the
contrary, Landlord may withhold delivery of possession of the Premises from
Tenant until such time as Tenant has paid to Landlord any security deposit
required by Article 5, the first month’s rent as set forth in Article 3 and any
sum owed pursuant to this Lease.

 

38. RECORDATION. Tenant shall not record or register this Lease or a short form
memorandum hereof without the prior written consent of Landlord, and then shall
pay all charges and taxes incident such recording or registration.

 

39. OPTION TO RENEW.

 

39.1 Tenant shall, provided the Lease is in full force and effect and Tenant is
not in default under any of the other terms and conditions of the Lease at the
time of notification or commencement, have one (1) option to renew (the “Renewal
Option”) this Lease for a term of five (5) years (the “Renewal Term”), for the
portion of the Premises being leased by Tenant as of the date the Renewal Term
is to commence, on the same terms and conditions set forth in this Lease, except
as modified by the terms, covenants and conditions as set forth below:

 

39.1.1 If Tenant elects to exercise the Renewal Option, then Tenant shall
provide Landlord with written notice no later than the date which is one hundred
eighty (180) days prior to the expiration of the Term of this Lease but no
earlier than the date which is two hundred seventy (270) days prior to the
expiration of the Term of this Lease. If Tenant fails to provide such notice,
Tenant shall have no further right to extend or renew the Term of this Lease.

 

39.1.2 The Annual Rent and Monthly Installment of Rent in effect at the
expiration of the initial Term of this Lease shall be increased to reflect the
current fair market rental for comparable space in the Building and in other
similar buildings in the same rental market as of the date the Renewal Term is
to commence, taking into account the specific provisions of this Lease which
will remain constant. Landlord shall advise Tenant of the new Annual Rent and
Monthly Installment of Rent for the Premises no later than thirty (30) days
after receipt of Tenant’s written request therefor. Said request shall be made
no earlier than thirty (30) days prior to the first date on which Tenant may
exercise its Renewal Option under this Article 39. Said notification of the new
Annual Rent may include a provision for its escalation to provide for a change
in fair market rental between the time of notification and the commencement of
the Renewal Term. In no event shall the Annual Rent and Monthly Installment of
Rent for the Renewal Term be less than the Annual Rent and Monthly Installment
of Rent in the preceding period.

 

39.1.3 This Renewal Option is not transferable and the parties hereto
acknowledge and agree that they intend that the Renewal Option shall be
“personal” to Tenant as set forth above and that in no event will any assignee
or sublessee have any rights to exercise the Renewal Option.

 

39.1.4 As the Renewal Option is exercised, Tenant shall have no further right to
extend the term of this Lease.

 

39.1.5 Notwithstanding anything herein to the contrary, Tenant’s Renewal Option
is subject and subordinate to the expansion rights (whether such rights are
designated as a right of first offer, right of first refusal, expansion option
or otherwise) of any tenant of the Building existing on the date hereof.

 

40. Intentionally Omitted.

 

41. SIGNAGE.

 

41.1.1 During the Term and provided that Tenant leases and occupies the
Premises, Tenant, at Tenant’s sole cost, but subject to governmental approval,
shall have the right to place its name on the Building’s monument sign located
on East Evelyn (the “Monument Sign”). The design, size and color of the signage
with Tenant’s name to be included on the Monument Sign, and the manner in which
it is attached to the Monument Sign, shall be subject to the reasonable approval
of Landlord and all applicable governmental authorities, and Landlord shall have
the right to require that all names

 

19



--------------------------------------------------------------------------------

on the Monument Sign be of the same size and style. Tenant, at its cost, shall
be responsible for the maintenance, repair or replacement of Tenant’s signage on
the Monument Sign, which shall be maintained in a manner reasonably satisfactory
to Landlord. Tenant’s right to place its name on the Monument Sign, and the
location of Tenant’s name on the Monument Sign, shall be subject to the existing
rights of existing tenants in the Building and Project, and the location of
Tenant’s name on the Monument Sign shall be further subject to Landlord’s
reasonable approval. Although the Monument Sign will be maintained by Landlord,
Tenant shall pay its proportionate share of the cost of any maintenance and
repair associated with the Monument Sign. Upon expiration or earlier termination
of the Lease or Tenant’s right to possession of the Premises, or if Tenant
ceases to lease or occupy the Premises, Landlord, at Tenant’s cost, payable as
additional rent within five (5) business days after demand therefor, shall have
the right to remove Tenant’s signage from the Monument Sign and restore the
Monument Sign to the condition it was in prior to installation of Tenant’s
signage thereon, ordinary wear and tear excepted. The rights provided in this
Article 41 shall be non-transferable unless otherwise agreed by Landlord in
writing.

 

41.1.2 During the Term and provided that Tenant leases and occupies the
Premises, Tenant, at Tenant’s sole cost, but subject to governmental approvals,
shall be entitled to one exclusive sign to be located near the top of the
exterior wall of the Building on the East side of the Building (i.e., the side
of the Building which faces Highway 237) (“Building Signage”). The design, size,
color and exact location of the Building Signage shall be subject to the
approval of all applicable governmental authorities and Landlord’s prior written
approval, which approval shall not be unreasonably withheld, provided that the
location does not detract from the first-class quality of the Building or the
Project. Such right to Building Signage is personal to Tenant and is subject to
the following terms and conditions:

 

41.1.2.1 Tenant shall submit plans and drawings for the Building Signage to the
City of Mountain View and to any other public authorities having jurisdiction
and shall obtain written approval from each such jurisdiction prior to
installation, and shall fully comply with all applicable laws.

 

41.1.2.2 Tenant shall, at Tenant’s sole cost and expense, design, construct and
install the Building Signage.

 

41.1.2.3 The Building Signage shall be subject to Landlord’s prior written
approval, which Landlord shall have the right to withhold in its reasonable
discretion.

 

41.1.2.4 Tenant shall periodically inspect the Building Signage to identify any
conditions that are in need of maintenance or repair. Tenant shall provide
Landlord with notice of any such conditions and Landlord shall make any such
repairs within a reasonable period of time following the receipt of such notice.
All sums paid by Landlord and all expenses incurred by it in connection with
such repairs shall be payable to Landlord by Tenant within ten (10) business
days of Landlord’s demand. Tenant shall be responsible for any electrical energy
used in connection with the Building Signage. Notwithstanding the foregoing,
Tenant shall not be liable for any fee in connection with Tenant’s right to
display the Building Signage in accordance with the Lease. At Landlord’s option,
Tenant’s right to the Building Signage may be revoked and terminated upon
occurrence of any of the following events:

 

41.1.2.4.1 Tenant shall be in default under this Lease beyond any applicable
cure period.

 

41.1.2.4.2 Tenant does not occupy the Premises.

 

41.1.2.4.3 This Lease shall terminate or otherwise no longer be in effect.

 

Upon the expiration or earlier termination of this Lease or at such other time
that Tenant’s signage rights are terminated pursuant to the terms hereof, if
Tenant fails to remove its signage and repair the Building in accordance with
the terms of this Lease, Landlord shall cause Tenant’s signage to be removed
from the Building and the Building to be repaired and restored to the condition
which existed prior to the installation of Tenant’s signage (including, if
necessary, the replacement of any precast concrete panels), all at the sole cost
and expense of Tenant and otherwise in accordance with this Lease, without
further notice from Landlord notwithstanding anything to the contrary contained
in this Lease. Tenant shall pay all costs and expenses for such removal and
restoration within five (5) business days following delivery of an invoice
therefor. The rights provided in this Section 41.1.2 shall be non-transferable,
except in connection with an assignment of this Lease approved by Landlord, a
Permitted Transfer, or as otherwise agreed by Landlord in writing in its sole
discretion.

 

42. CAFETERIA. Subject to tenant demand and market conditions, Landlord shall
use commercially reasonable efforts to establish a cafeteria in the Building. In
the event that Landlord is unwilling or unable to establish a cafeteria in the
Building or to maintain the existence of a cafeteria which it may establish,
Landlord shall not be liable for any damages

 

20



--------------------------------------------------------------------------------

resulting therefrom and the absence of the same shall have no effect on or
diminish the rights, obligations and liabilities of Landlord and Tenant under
this Lease or be considered to be a default by Landlord hereunder, nor shall
Tenant be entitled to any abatement of Rent due to the absence of a cafeteria in
the Building.

 

43. ADDITIONAL SPACE IN PROJECT. In the event that Tenant requires additional
space within the Project (each, an “Additional Space”), Tenant may inform
Landlord of the size, type and location of the space that Tenant desires to
lease and so long as no Event of Default has occurred and is continuing,
Landlord agrees to use good faith efforts to offer available space within the
Project to Tenant to the extent such space substantially meets Tenant’s needs,
is not subject to any renewal or expansion rights of any existing tenant of the
Project, and Landlord, is not otherwise in negotiations to lease such space to a
third party. Notwithstanding the foregoing, nothing set forth in this Article 43
shall diminish or otherwise affect Tenant’s obligations under this Lease and in
no event shall Landlord be liable to Tenant if Landlord is unable to offer any
additional space within the Project to Tenant pursuant to the terms of Article
43.

 

44. IMPROVEMENT OF EXTERIOR OF PROJECT. Landlord shall use commercially
reasonable efforts to improve the landscaping, signage, and building exteriors
at the Project, as determined to be necessary or desirable by Landlord, in its
sole and absolute discretion.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

21



--------------------------------------------------------------------------------

45. LIMITATION OF LANDLORD’S LIABILITY. Redress for any claim against Landlord
under this Lease shall be limited to and enforceable only against and to the
extent of Landlord’s interest in the Building. The obligations of Landlord under
this Lease are not intended to be and shall not be personally binding on, nor
shall any resort be had to the private properties of, any of its or its
investment manager’s trustees, directors, officers, partners, beneficiaries,
members, stockholders, employees, or agents, and in no case shall Landlord be
liable to Tenant hereunder for any lost profits, damage to business, or any form
of special, indirect or consequential damages.

 

LANDLORD:       TENANT: SFERS REAL ESTATE CORP. U,
a Delaware corporation       VERISITY DESIGN, INC.,
a California corporation By:  

RREEF Management Company, a

Delaware corporation

            By:           By:     Name:  

James H. Ida

      Name:  

Charles Alvarez

Title:  

District Manager

      Title:  

Vice President of Finance and

Chief Financial Officer

Dated:           Dated:    

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

22



--------------------------------------------------------------------------------

EXHIBIT A – FLOOR PLAN DEPICTING THE PREMISES

 

attached to and made a part of Lease bearing the

Lease Reference Date of April 14, 2004 between

SFERS REAL ESTATE CORP. U, a Delaware corporation, as Landlord and

VERISITY DESIGN, INC., a California corporation, as Tenant

 

Exhibit A is intended only to show the general layout of the Premises as of the
beginning of the Term of this Lease. It does not in any way supersede any of
Landlord’s rights set forth in Article 17 with respect to arrangements and/or
locations of public parts of the Building and changes in such arrangements
and/or locations. It is not to be scaled; any measurements or distances shown
should be taken as approximate.

 

 

            Initials

 

A-1



--------------------------------------------------------------------------------

EXHIBIT A-1 – SITE PLAN

 

attached to and made a part of Lease bearing the

Lease Reference Date of April 14, 2004 between

SFERS REAL ESTATE CORP. U, a Delaware corporation, as Landlord and

VERISITY DESIGN, INC., a California corporation, as Tenant

 

Exhibit A-1 is intended only to show the general layout of the Premises as of
the beginning of the Term of this Lease. It does not in any way supersede any of
Landlord’s rights set forth in Article 17 with respect to arrangements and/or
locations of public parts of the Building and changes in such arrangements
and/or locations. It is not to be scaled; any measurements or distances shown
should be taken as approximate.

 

 

            Initials

 

A-2



--------------------------------------------------------------------------------

EXHIBIT A-2 – DEPICTION OF VISITOR PARKING SPACES

 

attached to and made a part of Lease bearing the

Lease Reference Date of April 14, 2004 between

SFERS REAL ESTATE CORP. U, a Delaware corporation, as Landlord and

VERISITY DESIGN, INC., a California corporation, as Tenant

 

Exhibit A-2 is intended only to show the general layout of the Visitor Parking
Spaces as of the beginning of the Term of this Lease. It does not in any way
supersede any of Landlord’s rights set forth in Article 17 with respect to
arrangements and/or locations of public parts of the Building and changes in
such arrangements and/or locations. It is not to be scaled; any measurements or
distances shown should be taken as approximate.

 

 

            Initials

 

A-3



--------------------------------------------------------------------------------

EXHIBIT B — INITIAL ALTERATIONS

 

attached to and made a part of Lease bearing the

Lease Reference Date of April 14, 2004 between

SFERS REAL ESTATE CORP. U, a Delaware corporation, as Landlord and

VERISITY DESIGN, INC., a California corporation, as Tenant

 

1. Tenant, following the delivery of the Premises, as originally described in
the Lease, by Landlord to Tenant and the full and final execution and delivery
of the Lease and the Guaranty to Landlord, shall have the right to perform
alterations and improvements in the Premises (the “Initial Alterations”),
subject to the terms of this Exhibit. Notwithstanding the foregoing, Tenant and
its contractors shall not have the right to perform Initial Alterations in the
Premises unless and until Tenant has complied with all of the terms and
conditions of Article 6 of the Lease, including, without limitation, approval by
Landlord of the final plans for the Initial Alterations, as applicable, and the
contractors to be retained by Tenant to perform such Initial Alterations. Tenant
shall be responsible for all elements of the design of Tenant’s plans
(including, without limitation, compliance with law, functionality of design,
the structural integrity of the design, the configuration of the premises and
the placement of Tenant’s furniture, appliances and equipment), and Landlord’s
approval of Tenant’s plans shall in no event relieve Tenant of the
responsibility for such design. The general contractor and any Major Trade
Subcontractor (defined below) with whom Tenant or Tenant’s general contractor
shall contract to construct the Initial Alterations are subject to approval by
Landlord, which approval shall not be unreasonably withheld or delayed. For
purposes of this Exhibit B a “Major Trade Subcontractor” shall mean any
subcontractor responsible for heating, ventilation and air conditioning,
plumbing, or electrical systems in the Premises. Tenant’s general contractor (a)
shall maintain insurance as required pursuant to the terms of the Lease and (b)
be licensed as a contractor in the state/municipality in which the Premises are
located. Landlord hereby approves Integrity Office Solutions, Inc. as the
construction manager for the construction of the Initial Alterations (the
“Construction Manager”) and the general contractors and Major Trade
Subcontractors listed on Scheduled B-4 attached hereto. Upon request by
Landlord, Tenant shall deliver to Landlord financial statements for any general
contractor or Major Trade Subcontractor for which Tenant has obtained or desires
to obtain Landlord’s approval.

 

2. Tenant agrees that the Initial Alterations shall be constructed in accordance
with the construction budget attached hereto as Schedule B-3 (the “Approved
Budget”). Tenant shall not modify the amount allocated to each line item of the
Approved Budget by more than three percent (3%) without Landlord’s prior written
approval, which approval shall not be unreasonably withheld.

 

3. Provided Tenant is not in default under the Lease, Landlord agrees to
contribute the sum of $2,329,680.00 (the “Allowance”) toward the cost of
performing the Initial Alterations in preparation of Tenant’s occupancy of the
Premises, as originally described in the Lease. The Allowance may only be used
for (a) hard costs in connection with the Initial Alterations, (b) costs
associated with moving Tenant from its existing location into the Premises,
including, without limitation, the cost of telephone, data and computer cabling,
consulting fees, reprinting stationery on hand, moving Tenant’s furniture,
equipment and other personal property into the Premises, and the cost of space
improvements performed in the Premises not otherwise included in the Initial
Alterations, and (c) the cost of purchasing furniture and fixtures for use
solely in the Premises; but excluding office supplies (including without
limitation, letterhead and business cards) and computer equipment. The
Allowance, less a ten percent (10%) retainage (which retainage shall be payable
as part of the final draw), shall be paid to Tenant or the Construction Manager
or, in the event that Landlord reasonably believes that Tenant or the
Construction Manager is not timely paying the contractors, at Landlord’s option,
to the order of the general contractor that performs the Initial Alterations, in
periodic disbursements within thirty (30) days after receipt of the following
documentation: (a) an application for payment and sworn statement of contractor
substantially in the form of AIA Document G-702 covering all work for which
disbursement is to be made to a date specified therein; (b) Contractor’s,
subcontractor’s and material supplier’s full or partial waivers of liens, as
applicable, which shall cover all Initial Alterations for which disbursement is
being requested and all other statements and forms required for compliance with
the mechanics’ lien laws of the state in which the Premises is located, (c)
copies of all construction contracts for the Initial Alterations, together with
copies of all change orders, if any; and (d) a request to disburse from Tenant
containing an approval by Tenant of the work done and a good faith estimate of
the cost to complete the Initial Alterations. Upon completion of the Initial
Alterations, and prior to final disbursement of the Allowance, Tenant shall
furnish Landlord with: (i) general contractor and architect’s

 

            Initials

 

B-1



--------------------------------------------------------------------------------

completion affidavits, (ii) full and final waivers of lien, (iii) receipted
bills covering all labor and materials expended and used, (iv) as-built plans of
the Initial Alterations, and (v) the certification of Tenant and its architect
that the Initial Alterations have been installed in a good and workmanlike
manner in accordance with the approved plans, and in accordance with applicable
laws, codes and ordinances. In no event shall Landlord be required to disburse
the Allowance more than one time per month. If the Initial Alterations exceed
the Allowance, Tenant shall be entitled to the Allowance in accordance with the
terms hereof, but each individual disbursement of the Allowance shall be
disbursed in the proportion that the Allowance bears to the total cost for the
Initial Alterations, less the ten percent (10%) retainage referenced above.
Notwithstanding anything herein to the contrary, Landlord shall not be obligated
to disburse any portion of the Allowance during the continuance of an uncured
default under the Lease, and Landlord’s obligation to disburse shall only resume
when and if such default is cured.

 

4. Except as expressly provided in Paragraph 3 above, in no event shall the
Allowance be used for the purchase of equipment, furniture or other items of
personal property of Tenant. If Tenant does not submit a request for payment of
the entire Allowance to Landlord in accordance with the provisions contained in
this Exhibit by October 31, 2004 (which date shall be subject to extension equal
to the number of days of delay in construction actually experienced by Tenant
due to Force Majeure (as defined in the Lease), provided that such extension
shall in no event exceed thirty (30) days) any unused amount shall accrue to the
sole benefit of Landlord, it being understood that Tenant shall not be entitled
to any credit, abatement or other concession in connection therewith. Tenant
shall be responsible for all applicable state sales or use taxes, if any,
payable in connection with the Initial Alterations and/or the Allowance.

 

5. Tenant agrees to accept the Premises in its “as-is” condition and
configuration, it being agreed that Landlord shall not be required to perform
any work, other than the Landlord Work (as defined below) or, except as provided
herein with respect to the Allowance, the Landlord HVAC Allowance (as defined
below) or the Tenant HVAC Allowance (as defined below) incur any costs in
connection with the construction or demolition of any improvements in the
Premises.

 

6. Any unused portion of the Allowance that is in excess of the costs incurred
by Tenant for construction of the Initial Alterations and any unused portions of
the Landlord HVAC Upgrade Allowance and the Tenant HVAC Upgrade Allowance that
are in excess of the costs of the HVAC Upgrade shall accrue to the sole benefit
of Landlord, it being understood and agreed that Tenant shall not be entitled to
receive any credit or abatement in connection therewith. In no event shall
Landlord have any obligation to disburse any portion of the Allowance, Landlord
HVAC Upgrade Allowance or Tenant HVAC Upgrade Allowance after October 31, 2004
(which date shall be subject to extension equal to the number of days of delay
in construction actually experienced by Tenant due to Force Majeure, provided
that such extension shall in no event exceed thirty (30) days).

 

7. Provided Tenant is not in default under the Lease, Landlord agrees to
contribute an amount not to exceed $200,000.00 (the “Landlord HVAC Upgrade
Allowance”) toward the cost of performing certain upgrades to the heating,
ventilation and air conditioning systems exclusively serving the Premises, in
accordance with Schedule B-1 attached hereto and made a part hereof (the “HVAC
Upgrade”), which Landlord HVAC Upgrade Allowance shall be in addition to, not in
lieu of the Allowance. The Landlord HVAC Upgrade Allowance shall be paid to
Tenant, the Construction Manager, or in the event that Landlord reasonably
believes that the Tenant or Construction Manager is not timely paying the
contractors, at Landlord’s option, to the order of the contractor that performs
such HVAC Upgrades in monthly disbursements according to the procedure set forth
in Paragraph 3 above, with Tenant and Landlord contributing to the costs of HVAC
Upgrades on a pari passu basis (i.e., for every dollar that Tenant applies of
the Tenant HVAC Upgrade Allowance (defined in Paragraph 8 below) on the HVAC
Upgrade, Landlord shall pay a dollar of the Landlord HVAC Allowance). The
Landlord HVAC Upgrade Allowance will be a part of the regular monthly
disbursement and requisition for the Allowance, and not a separate requisition;
however the Landlord HVAC Upgrade Allowance will be a separate line item on such
requisition.

 

8. Provided Tenant is not in default under the Lease, Landlord agrees to
contribute an amount not to exceed $200,000.00 (the “Tenant HVAC Upgrade
Allowance”) in order to finance the Tenant’s contribution toward the performance
of the HVAC Upgrades, which Tenant HVAC Upgrade Allowance shall be in addition
to, not in lieu of the Allowance and the Landlord HVAC Upgrade Allowance. The
Tenant HVAC Upgrade Allowance shall be paid to Tenant, the Construction Manager,
or in the event that Landlord reasonably believes that the Tenant or
Construction Manager is not timely paying the contractors, at Landlord’s option,
to the order of the contractor that performs the HVAC Upgrades, in monthly
disbursements according to the procedure set forth in Paragraph 3 above, with
the Tenant HVAC Upgrade Allowance and the Landlord HVAC Upgrade Allowance being
paid on a pari passu basis, as described in

 

            Initials

 

B-2



--------------------------------------------------------------------------------

     Paragraph 7 above. Any Tenant HVAC Upgrade Allowance paid to or on behalf
of Tenant hereunder shall be repaid to Landlord as additional rent in equal
monthly installments throughout the initial Term of the Lease at an interest
rate equal to eight and one-half percent (8.5%) per annum. If Tenant is in
default under the Lease after the expiration of applicable cure periods, the
entire unpaid balance of the Tenant HVAC Upgrade Allowance paid to or on behalf
of Tenant shall be come immediately due and payable and, except to the extent
required by applicable law, shall not be subject to mitigation or reduction in
connection with a reletting of the Premises by Landlord. Upon request of
Landlord, Tenant shall execute an amendment to the Lease or other appropriate
agreement, prepared by Landlord, evidencing the amount of the Tenant HVAC
Upgrade Allowance required by Tenant and the repayment schedule relating to
Tenant’s repayment of the Tenant HVAC Upgrade Allowance, as described herein. By
way of example only, if at the end of the second (2nd) month of the Term of the
Lease, Landlord disburses to Tenant (or its contractors) the sum of One Hundred
Thousand Dollars ($100,000.00) constituting the Tenant HVAC Upgrade Allowance,
then beginning on the first (1st) day of the fourth (4th) month of the Term and
continuing each succeeding month of the initial Term, Tenant shall pay to
Landlord the sum of Two Thousand One Hundred Thirty-Eight and 44/100ths Dollars
($2,138.44) as additional rent, in accordance with the terms of Article 3 of the
Lease. Anything to the contrary notwithstanding, Tenant shall have the right at
any time to prepay the Tenant HVAC Upgrade Allowance plus any accrued and unpaid
interest in full or in part without penalty or premium.

 

9. Landlord, at its sole cost and expense (subject to the terms hereof) shall
perform improvements to the Premises and the Building in accordance with the
following work list (the “Work List”) using Building standard methods, materials
and finishes. The improvements to be performed in accordance with the Work List
are hereinafter referred to as the “Landlord Work”. Landlord shall enter into a
direct contract for the Landlord Work with a general contractor selected by
Landlord. In addition, Landlord shall have the right to select and/or approve
any subcontractors used in connection with the Landlord Work.

 

WORK LIST

 

  A. Perform the repair and maintenance work to the currently existing heating,
ventilation and air conditioning units exclusively serving the Premises which is
recommended in the report prepared by Barker Mechanical Services, Inc., dated as
of March 30, 2004 and attached hereto as Schedule B-2 (the “Barker Report”).

 

  B. Perform repairs to the Building roof, fire sprinkler systems, and/or other
causes of leaks reasonably necessary to remedy the cause of ceiling tile
discoloration in the Premises.

 

10. Landlord and Tenant agree to cooperate with each other in order to enable
the Landlord Work and the Initial Alterations to be performed in a timely manner
and with as little inconvenience to the operation of each party’s business as is
reasonable possible (and Landlord and Tenant hereby agree to coordinate with
each other’s construction schedules so as to avoid delays therein).
Notwithstanding anything herein to the contrary, no delay in the completion of
the Landlord Work or inconvenience suffered by Tenant during the performance of
Landlord Work shall subject Landlord to any liability for any loss of damage
resulting therefrom or entitle Tenant to any credit, abatement or adjustment of
rent or other sums payable under the Lease; provided that Landlord uses
commercially reasonable efforts to complete the Landlord Work within thirty (30)
days of the date upon which Landlord delivers possession of the Premises to
Tenant, subject to extension equal to the number of days of delay actually
experienced by Landlord due to Tenant Delay (as defined below) or Force Majeure,
and further provided if the Landlord Work cannot reasonably be completed within
such thirty (30) period, that Landlord commences the Landlord Work within such
thirty (30) day period and diligently prosecutes the Landlord Work to
completion. For the purposes of this Exhibit B, “Tenant Delay” shall mean a
delay in the performance of the Landlord Work as a result of the acts or
omissions of Tenant, any Tenant Entity or their respective contractors or
vendors, including, without limitation, Tenant’s failure to comply with any of
its obligations under the Lease.

 

11. This Exhibit shall not be deemed applicable to any additional space added to
the Premises at any time or from time to time, whether by any options under the
Lease or otherwise, or to any portion of the original Premises or any additions
to the Premises in the event of a renewal or extension of the Term of the Lease,
whether by any options under the Lease or otherwise, unless expressly so
provided in the Lease or any amendment or supplement to the Lease.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

            Initials

 

B-3



--------------------------------------------------------------------------------

SCHEDULE B-1 – HVAC UPGRADE SPECIFICATIONS

 

attached to and made a part of Lease bearing the

Lease Reference Date of April 14, 2004 between

SFERS REAL ESTATE CORP. U, a Delaware corporation, as Landlord and

VERISITY DESIGN, INC., a California corporation, as Tenant

 

            Initials

 

Schedule B-1



--------------------------------------------------------------------------------

SCHEDULE B-2 – BARKER REPORT

 

attached to and made a part of Lease bearing the

Lease Reference Date of April 14, 2004 between

SFERS REAL ESTATE CORP. U, a Delaware corporation, as Landlord and

VERISITY DESIGN, INC., a California corporation, as Tenant

 

            Initials

 

Schedule B-2



--------------------------------------------------------------------------------

SCHEDULE B-3 – APPROVED BUDGET

 

attached to and made a part of Lease bearing the

Lease Reference Date of April 14, 2004 between

SFERS REAL ESTATE CORP. U, a Delaware corporation, as Landlord and

VERISITY DESIGN, INC., a California corporation, as Tenant

 

 

 

  Initials

 

Schedule B-3



--------------------------------------------------------------------------------

SCHEDULE B-4 – APPROVED GENERAL CONTRACTORS AND MAJOR TRADE SUBCONTRACTORS

 

attached to and made a part of Lease bearing the

Lease Reference Date of April 14, 2004 between

SFERS REAL ESTATE CORP. U, a Delaware corporation, as Landlord and

VERISITY DESIGN, INC., a California corporation, as Tenant

 

 

 

  Initials

 

Schedule B-4



--------------------------------------------------------------------------------

EXHIBIT C – COMMENCEMENT DATE MEMORANDUM

 

attached to and made a part of Lease bearing the

Lease Reference Date of April 14, 2004 between

SFERS REAL ESTATE CORP. U, a Delaware corporation, as Landlord and

VERISITY DESIGN, INC., a California corporation, as Tenant

 

COMMENCEMENT DATE MEMORANDUM

 

THIS MEMORANDUM, made as of                     , 2004, by and between SFERS
REAL ESTATE CORP. U, a Delaware corporation (“Landlord”) and VERISITY DESIGN,
INC., a California corporation (“Tenant”).

 

Recitals:

 

  A. Landlord and Tenant are parties to that certain Lease, dated for reference
February __, 2004 (the “Lease”) for certain premises (the “Premises”) consisting
of approximately 58,242 square feet at the building commonly known as Mountain
View Corporate Center.

 

  B. Tenant is in possession of the Premises and the Term of the Lease has
commenced.

 

  C. Landlord and Tenant desire to enter into this Memorandum confirming the
Commencement Date, the Termination Date and other matters under the Lease.

 

 

 

[SAMPLE ONLY]

 

 

 

NOW, THEREFORE, Landlord and Tenant agree as follows:

 

1. The actual Commencement Date is                     .

 

2. The actual Termination Date is                     .

 

3. The schedule of the Annual Rent and the Monthly Installment of Rent set forth
on the Reference Pages is deleted in its entirety, and the following is
substituted therefor:

 

[insert rent schedule]

 

4. Capitalized terms not defined herein shall have the same meaning as set forth
in the Lease.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

 

LANDLORD:    TENANT:

SFERS REAL ESTATE CORP. U,

a Delaware corporation

  

VERISITY DESIGN, INC.,

a California corporation

By:   RREEF Management Company, a Delaware corporation

     By:                              DO_NOT_SIGN
                                    By:                              DO_NOT_SIGN
                                 Name:                                         
                                               Name: Charles Alvarez Title:
                                        
                                                

Title: Vice President of Finance and

           Chief Financial Officer

Dated:                                         
                                               Dated:
                                        
                                           

 

 

 

  Initials

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D – RULES AND REGULATIONS

 

attached to and made a part of Lease bearing the

Lease Reference Date of April 14, 2004 between

SFERS REAL ESTATE CORP. U, a Delaware corporation, as Landlord and

VERISITY DESIGN, INC., a California corporation, as Tenant

 

1. No sign, placard, picture, advertisement, name or notice (collectively
referred to as “Signs”) shall be installed or displayed on any part of the
outside of the Building without the prior written consent of the Landlord which
consent shall be in Landlord’s sole discretion. All approved Signs shall be
printed, painted, affixed or inscribed at Tenant’s expense by a person or vendor
approved by Landlord and shall be removed by Tenant at Tenant’s expense upon
vacating the Premises. Landlord shall have the right to remove any Sign
installed or displayed in violation of this rule at Tenant’s expense and without
notice.

 

2. If Landlord objects in writing to any curtains, blinds, shades or screens
attached to or hung in or used in connection with any window or door of the
Premises or Building, Tenant shall immediately discontinue such use. No awning
shall be permitted on any part of the Premises. Except as approved by Landlord
with respect to the Initial Alterations (as defined in the Lease) Tenant shall
not place anything or allow anything to be placed against or near any glass
partitions or doors or windows which may appear unsightly, in the opinion of
Landlord, from outside the Premises.

 

3. Tenant shall not alter any lock or other access device or install a new or
additional lock or access device or bolt on any door of its Premises without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld; provided, however, Tenant shall be permitted to install door hardware
that meets standard industry practice for security services as required by
Tenant. Tenant, upon the termination of its tenancy, shall deliver to Landlord
the keys or other means of access to all doors.

 

4. If Tenant requires telephone, data, burglar alarm or similar service, the
cost of purchasing, installing and maintaining such service shall be borne
solely by Tenant. No boring or cutting for wires will be allowed without the
prior written consent of Landlord. Landlord shall direct electricians as to
where and how telephone, data, and electrical wires are to be introduced or
installed. The location of burglar alarms, telephones, call boxes or other
office equipment affixed to the Premises shall be subject to the prior written
approval of Landlord, which consent shall not be unreasonably withheld.

 

5. Tenant shall not place a load upon any floor of its Premises, including
mezzanine area, if any, which exceeds the load per square foot that such floor
was designed to carry and that is allowed by law. Heavy objects shall stand on
such platforms as determined by Landlord to be necessary to properly distribute
the weight. Landlord will not be responsible for loss of or damage to any such
equipment or other property from any cause, and all damage done to the Building
by maintaining or moving such equipment or other property shall be repaired at
the expense of Tenant.

 

6. Tenant shall not install any radio or television antenna, satellite dish,
loudspeaker or other device on the roof or exterior walls of the Building
without Landlord’s prior written consent which consent shall be in Landlord’s
sole discretion.

 

7. Tenant shall not mark, drive nails, screw or drill into the partitions,
woodwork, plaster or drywall (except for pictures and general office uses) or in
any way deface the Premises or any part thereof. Tenant shall not affix any
floor covering to the floor of the Premises or paint or seal any floors in any
manner except as approved by Landlord. Tenant shall repair any damage resulting
from noncompliance with this rule.

 

8. No cooking shall be done or permitted on the Premises, except that
Underwriters’ Laboratory approved microwave ovens or equipment for brewing
coffee, tea, hot chocolate and similar beverages shall be permitted, provided
that such equipment and use is in accordance with all applicable federal, state
and city laws, codes, ordinances, rules and regulations.

 

9. Tenant shall not use any hand trucks except those equipped with the rubber
tires and side guards, and may use such other material-handling equipment as
Landlord may approve. Tenant shall not bring any other vehicles of any kind into
the Building. Forklifts which operate on asphalt areas shall only use tires that
do not damage the asphalt.

 

10. Tenant shall not use the name of the Building or any photograph or other
likeness of the Building in connection with or in promoting or advertising
Tenant’s business except that Tenant may include the Building name in Tenant’s
address.

 

  Initials

 

D-1



--------------------------------------------------------------------------------

Landlord shall have the right, exercisable without notice and without liability
to any tenant, to change the name and address of the Building.

 

11. All trash and refuse shall be contained in suitable receptacles at locations
approved by Landlord. Tenant shall not place in the trash receptacles any
personal trash or material that cannot be disposed of in the ordinary and
customary manner of removing such trash without violation of any law or
ordinance governing such disposal.

 

12. Tenant shall comply with all safety, fire protection and evacuation
procedures and regulations established by Landlord or any governing authority.

 

13. Tenant assumes all responsibility for securing and protecting its Premises
and its contents including keeping doors locked and other means of entry to the
Premises closed.

 

14. Tenant shall not use any method of heating or air conditioning other than
that supplied by Landlord without Landlord’s prior written consent.

 

15. No person shall go on the roof without Landlord’s permission.

 

16. Tenant shall not permit any animals, other than seeing-eye dogs, to be
brought or kept in or about the Premises or any common area of the property.

 

17. Tenant shall not permit any motor vehicles to be washed or mechanical work
or maintenance of motor vehicles to be performed on any portion of the Premises
or parking lot without Landlord’s prior consent.

 

18. These Rules and Regulations are in addition to, and shall not be construed
to in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of any lease of any premises in the Building. Landlord
may waive any one or more of these Rules and Regulations for the benefit of any
tenant or tenants, and any such waiver by Landlord shall not be construed as a
waiver of such Rules and Regulations for any or all tenants.

 

19. Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for safety and
security, for care and cleanliness of the Building and for the preservation of
good order in and about the Building. Tenant agrees to abide by all such rules
and regulations herein stated and any additional rules and regulations which are
adopted. Tenant shall be responsible for the observance of all of the foregoing
rules by Tenant’s employees, agents, clients, customers, invitees and guests.

 

20. Any toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed and no
foreign substance of any kind whatsoever shall be thrown into them. The expense
of any breakage, stoppage or damage resulting from the violation of this rule
shall be borne by the Tenant who, or whose employees or invitees, shall have
caused it.

 

21. Tenant shall not permit smoking or carrying of lighted cigarettes or cigars
in areas reasonably designated by Landlord or any applicable governmental
agencies as non-smoking areas.

 

22. Any directory of the Building or project of which the Building is a part
(“Project Area”), if provided, will be exclusively for the display of the name
and location of tenants only and Landlord reserves the right to charge for the
use thereof and to exclude any other names.

 

23. Canvassing, soliciting, distribution of handbills or any other written
material in the Building or Project Area is prohibited and each tenant shall
cooperate to prevent the same. No tenant shall solicit business from other
tenants or permit the sale of any goods or merchandise in the Building or
Project Area without the written consent of Landlord.

 

24. Any equipment belonging to Tenant which causes noise or vibration that may
be transmitted to the structure of the Building or to any space therein to such
a degree as to be objectionable to Landlord or to any tenants in the Building
shall be placed and maintained by Tenant, at Tenant’s expense, on vibration
eliminators or other devices sufficient to eliminate the noise or vibration.

 

  Initials

 

D-2



--------------------------------------------------------------------------------

25. Driveways, sidewalks, halls, passages, exits, entrances and stairways
(“Access Areas”) shall not be obstructed by tenants or used by tenants for any
purpose other than for ingress to and egress from their respective premises.
Access areas are not for the use of the general public and Landlord shall in all
cases retain the right to control and prevent access thereto by all persons
whose presence, in the judgement of Landlord, shall be prejudicial to the
safety, character, reputation and interests of the Building or its tenants.

 

26. Landlord reserves the right to designate the use of parking areas and
spaces. Tenant shall not park in visitor, reserved, or unauthorized parking
areas. Tenant and Tenant’s guests shall park between designated parking lines
only and shall not park motor vehicles in those areas designated by Landlord for
loading and unloading. Vehicles in violation of the above shall be subject to
being towed at the vehicle owner’s expense. Vehicles parked more than seven (7)
nights without prior written consent of the Landlord shall be deemed abandoned
and shall be subject to being towed at vehicle owner’s expense. Tenant will from
time to time, upon the request of Landlord, supply Landlord with a list of
license plate numbers of vehicles owned or operated by its employees or agents.

 

27. No trucks, tractors or similar vehicles can be parked anywhere other than in
Tenant’s own truck dock area. Tractor-trailers which must be unhooked or parked
with dolly wheels beyond the concrete loading areas must use steel plates or
wood blocks under the dolly wheels to prevent damage to the asphalt paving
surfaces. No parking or storing of such trailers will be permitted in the
parking areas or on streets adjacent thereto.

 

28. During periods of loading and unloading, Tenant shall not unreasonably
interfere with traffic flow and loading and unloading areas of other tenants.
All products, materials or goods must be stored within the Tenant’s Premises and
not in any exterior areas, including, but not limited to, exterior dock
platforms, against the exterior of the Building, parking areas and driveway
areas. Tenant agrees to keep the exterior of the Premises clean and free of
nails, wood, pallets, packing materials, barrels and any other debris produced
from their operation.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

  Initials

 

D-3



--------------------------------------------------------------------------------

EXHIBIT E – FORM OF SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

attached to and made a part of Lease bearing the

Lease Reference Date of April 14, 2004 between

SFERS REAL ESTATE CORP. U, a Delaware corporation, as Landlord and

VERISITY DESIGN, INC., a California corporation, as Tenant

 

This SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (“Agreement”) is
entered into as of this          day of                      , 2004, by and
among                      (“Tenant”), SUMITOMO MITSUI BANKING CORPORATION
(“Agent”) and SFERS REAL ESTATE CORP. U (“Landlord”).

 

A. Pursuant to a lease dated                      (the “Lease”) between Landlord
and Tenant, Tenant is a tenant of a certain building (the “Building”) on that
certain real property described on Exhibit A annexed hereto located in
                    , State of California (the “Land”). Borrower’s interest in
the Building and the Land shall be referred to herein as “Property”).

 

B. Agent is Administrative Agent on behalf of Lenders party to a Credit
Agreement dated as of                      (the “Credit Agreement”) with respect
to, among other things, making a Loan to Landlord in the amount of
$28,000,000.00 with interest thereon, evidenced by a certain Promissory Note
secured by, among other things, a Mortgage, Assignment of Leases and Security
Agreement (the “Mortgage”) constituting a valid lien upon the Property, and
secured by an Assignment of Landlord’s interest in the Lease as more
particularly set forth in a certain Assignment of Leases and Rents.

 

C. As a condition precedent to obtaining the Loan, Agent has required that
Landlord and Tenant make certain agreements with Agent with respect to the Lease
for the benefit of the Lenders party to the Credit Agreement.

 

NOW, THEREFORE, in consideration of the foregoing facts and mutual covenants
contained herein, the parties hereto do hereby agree as follows:

 

1. Assignment: Tenant hereby acknowledges and agrees that it has notice that the
Lease and the rent and all other sums due thereunder have been assigned or are
to be assigned to Agent as security for the obligations secured by the Mortgage
and agrees to such assignment, In the event Agent forwards written notice to
Tenants of the occurrence of an Event of Default under the Mortgage and demands
that Tenant pay its sums due under the Lease directly to Agent, Tenant shall
honor such demand and pay such sums due under the Lease directly to Agent or as
otherwise directed pursuant to such notice. In complying with these provisions,
Tenant shall be entitled to rely solely upon the notices given by Agent and
Landlord hereby permits said direct payments to be made and further agrees to
indemnify and hold Tenant harmless from and against any and all loss, claim,
damage or liability arising out of Tenants compliance with such notice. Tenant
shall be entitled to full credit under the Lease for any rents paid to Agent in
accordance with the provisions of this Paragraph to the same extent as if such
rents were paid directly to Landlord.

 

2. Subordination. Subject to the terms hereof and by its execution hereof Tenant
acknowledges that the Mortgage in favor of Agent, and any renewals,
modifications, consolidations, replacements and extensions thereof shall remain
a lien on the Property until such time when fully paid or otherwise disposed of
pursuant to the terms thereof prior and superior to the Lease (including
specifically, without limitation, any option to purchase or rights of first
refusal affecting the Property, or any portion thereof contained therein), the
leasehold estate created thereby and Tenant’s right, title and interest in the
Property as if the Mortgage had been executed, delivered and duly recorded in
the appropriate land records prior to the execution and delivery of the Lease.

 

3. ATTORNMENT. If the interest of Landlord in the Property and under the Lease
shall be acquired by Agent by reason of foreclosure of the Mortgage or any other
act or proceeding(s) made or brought to enforce the rights of the Agent,
including, but not limited to, by deed in lieu of foreclosure or as a result of
any other means, then the Lease and all terms therein, and the rights of Tenant
thereunder, shall continue in full force and effect and shall not be altered,
terminated, or disturbed, except in accordance with the terms of the lease, and
Tenant shall be bound to Agent and Agent shall be bound to Tenant, subject to
the terms hereof under all of the terms, covenants and conditions of the Lease
for the balance of the terms, and any renewals thereof with the same force and
effect as if the Agent were the Landlord under the Lease. In the event Agent
acquires the interest of Landlord, Tenant hereby agrees to attorn to Agent as
his landlord, said attornment to be effective and self-operative without the
execution of any other instruments on the part of either party hereto,
immediately upon Agent succeeding to the interest of Landlord under the Lease
with written notice of same being delivered to Tenant. Upon receipt by Tenant of
said written notice from Agent that Agent has succeeded to the interest of
Landlord under the Lease, Tenant will make all payments of monetary obligations
due by Tenant under the Lease -at the address provided by

 

 

 

  Initials

 

E-1



--------------------------------------------------------------------------------

Agent in the notice. Tenant agrees, however, upon the election of and written
demand by Agent within sixty (60) days after Agent receives title to Property,
to execute an instrument in confirmation of the foregoing provisions,
satisfactory to Agent and Tenant, in which Tenant shall acknowledge this
agreement to attorn which shall set forth the terms and conditions hereof and
shall not be deemed or construed, in any way, as expanding or modifying Tenant’s
obligations as tenant under the Lease, except where specifically set forth
herein.

 

4. Nondisturbance. If it becomes necessary to foreclose the Mortgage, Mortgagee
will not terminate the Lease nor join Tenant in summary or foreclosure
proceedings so long as Tenant is not in default under any of the terms,
covenants or conditions of said Lease without corresponding default of Landlord
beyond applicable grace periods after notice thereof or if in default, same
shall be cured. If Agent shall succeed to the interests of Landlord under the
Lease, Agent shall be bound to the Tenant under all of the terms, covenant and
conditions of the Lease, and Agent agrees to recognize Tenant and further agrees
that Tenant shall not be disturbed in its possession or use, of the Property,
said nondisturbance to be effective and self-operative without the execution of
any other instrument(s) on the part of either party hereto, immediately upon
Agent succeeding to the interest of Landlord under the Lease, of the Property
for any reason our than one which would entitle Landlord to terminate the lease
under its terms or would cause, without any further action by Landlord, the
termination of the Lease or would entitle Landlord to dispossess Tenant from the
Property. Tenant shall, from and after Agent’s succession to the interests of
Landlord under the Lease, have the same remedies against Agent for the breach of
any provision contained in the Lease that Tenant might have had under the Lease
against Landlord if Agent had not succeeded to the interests of Landlord under
the Lease; provided further, however, that Agent except as expressly set forth
in the Lease shall not be:

 

(a) personally liable for any acts or omissions of any prior landlord
(including, but not limited to, Landlord); or

 

(b) subject to any offsets or defenses which Tenant may have against any prior
landlord (including, but not limited to, Landlord); or

 

(c) liable for any consequential damages attributable to any acts or omissions
of any prior landlord (including, but not limited to, Landlord); or

 

(d) obligated to give Tenant a credit for or acknowledge any rent or any other
sums not delivered to Agent which Tenant has paid to Landlord in excess of the
rent due under the Lease at the time Agent gave Tenant notice of its succession
to the Landlord’s interest; or

 

(e) liable for the repayment of any monies paid by Tenant under the Lease except
that Agent as a successor to Landlord shall be liable for the repayment of a
security deposit if payable to Tenant and Landlord fails to pay even if Agent as
successor to Landlord has not received the security deposit; or

 

(f) obligated to commence or complete any construction or contribute toward
construction or installation of any improvements required under the Lease, or
expand or rehabilitate existing improvements thereon, or restore improvements
following any casualty not required to be insured under the Lease or pay the
costs of any restoration in excess of the proceeds recovered under any insurance
required to be carried under the Lease, provided however that Agent shall cause
to be applied to restoration required under the Lease all proceeds of casualty
insurance received by or under the control of Agent; or

 

(g) liable for any damages or other relief attributable to any latent or patent
defects in construction; or

 

(h) liable for any costs or expenses related to any indemnification provided by
any prior landlord (including, but not limited to, Landlord) with respect to the
presence or clean-up of any hazardous substances or materials in, on, under or
about the leased premises; or

 

(i) obligated to enforce any restriction on competition beyond the Building or
Property; or

 

(j) bound by any amendment or modification of the Lease made without its consent
and knowledge.

 

Additionally, in such event, Tenant shall be bound to Agent, and Agent shall be
bound to Tenant, subject to the terms hereof under all of the terms, covenants
and conditions of the Lease, and Agent and Tenant shall, from and after Agent’s
succession to the interest of Landlord under the Lease, have the same remedies
against each other for the breach of any provision contained in the Lease that
they might have had under the Lease against each other if Agent were the
original Landlord under the Lease.

 

 

 

  Initials

 

E-2



--------------------------------------------------------------------------------

5. Limitations on Liability. Neither this Agreement, the Assignment, nor
anything to the contrary in the Lease shall, prior to Agent’s acquisition of
Landlord’s interest in and possession of the Property, operate to give rise to
or create any responsibility or liability for the control, care, management or
repair of the Property upon Agent, or impose responsibility for the carrying out
by Agent of any of the covenants, terms and conditions of the Lease, or
constitute Agent a “mortgagee in possession,” nor shall said instrument operate
to make Agent responsible or liable for any waste committed on the Property by
any person whatsoever, or for any dangerous or defective condition of the
Property, or for any negligence in the management, upkeep, repair or control of
the Property resulting in loss, injury or death to any tenant, licensee,
invoice, guest, employee, agent or stranger unless Agent becomes Landlord. In
the event Agent becomes substitute landlord, Leader may assign its interest as
substitute landlord without notice to, the consent of or the assumption of any
liability to any other party hereto, so long as Landlord’s obligations under the
Lease and this Agreement, are fully assumed by said Assignee, who shall be
deemed by Agent to be a commercially reasonable Assignee, provided however that
Agent as successor Landlord shall be responsible for the performance of
continuing obligations of Landlord existing after such acquisition.

 

Anything herein or in the Lease to the contrary notwithstanding, in the event
that Agent shall acquire title to the leased premises, Agent shall have no
obligation, nor incur any liability beyond the then-existing interest, if any,
of Agent the leased premises and Tenant shall look exclusively to such interest
of Agent in the leased premises for the payment and discharge of any obligations
imposed upon Agent hereunder or under the Lease, and Agent is hereby released
and relieved of any other liability hereunder and under the Lease. As regards
Agent, Tenant shall look solely to the estate or interest owned by Agent in the
leased premises and Tenant will not collect or attempt to collect any judgment
out of any other assets of Agent. By executing this Agreement, Landlord
specifically acknowledges and agrees that nothing contained in this Section
shall impair, limit, affect, lessen, abrogate or otherwise modify the
obligations of Landlord to Tenant under the Lease. Agent’s interest (as such
term is used herein) in the leased premises shall include Agent’s equity in the
leased premises, rents, protests and issues from the leased premises and
proceeds from casualty or condemnation affecting the leased premises.

 

6. Warranties and Representations. Tenant hereby warrants, represents, covenants
and agrees to and with Agent:

 

(a) not to alter, modify’, cancel, terminate or surrender Lease, except as
provided therein or herein;

 

(b) after the date hereof (except as otherwise expressly provided in the Lease),
not to enter into any agreement with Landlord, its successors or assigns, which
grants any concession with respect to the Lease or which reduces the rent called
for thereunder without the express written consent of Agent;

 

(c) after the date hereof (except as otherwise expressly provided in the Lease),
not to create any offset or claims against rents, or prepay rent more than
thirty (30) days in advance

 

(d) that Tenant is now lessee of the leasehold estate created by the Lease and
shall not hereafter assign the Lease except as permitted by the terms thereof

 

(e) to promptly certify in writing to Agent, in connection with any proposed
assignment of the Mortgage, whether or not any default on the part of Landlord
is claimed to exist under the Lease, and what any such claimed default factually
involves; and

 

(f) not to voluntarily subordinate the Lease to any other lien or encumbrance
without Agent’s prior written consent (except as otherwise expressly provided in
the Lease).

 

7. No Waiver. Notwithstanding any other provision of this Agreement, where Agent
acquires Landlord’s interest in and possession of the Premises and a Landlord
default has occurred and is continuing, Tenant shall not be considered as having
waived its rights to require that Agent remedy such default it the Landlord
default Continues after the date Agent acquires Landlord’s interest in and
possession of the Premises. In that case, Agent shall have no liability for
Landlord’s default as it applies to the period before Agent’s acquisition of
Landlord’s interest in and possession of the Property, but shall be liable for
any failure to cure such continuing default thereafter, provided only that Agent
receives the benefit of any notice and cure period required by the Lease or
hereunder.

 

8. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New Jersey.

 

9. Notice and Cure. In the event that Landlord shall default in the performance
or observance of any of the terms, conditions or agreement in the Lease, Tenant
shall give written notice thereof to Agent and Agent shall have the right but
not

 

 

 

  Initials

 

E-3



--------------------------------------------------------------------------------

the obligation) to cure such default. Tenant further agrees that if Landlord
shall have failed to cure such default within the time provided for in the
Lease, then the Agent provided such is not a failure to provide Essential
Services or access to the Premises for which Tenant may exercise self-help shall
have an additional thirty (30) days within which to cure such default or if such
default cannot be cured within that time, then such additional time as may be
necessary to cure such default shall be granted if within such thirty (30) days
Agent has commenced and is diligently pursuing the remedies necessary to cure
such default (including, but not limited to, commencement of foreclosure
proceedings, if necessary to effect such cure), in which event the Lease shall
not be terminated while such remedies are being so diligently pursued.
Specifically preserved hereby are any rights Tenant may have to cure in the
event of an emergency, or otherwise, and to set-off and deduct the cost of same
from rent, as may be provided in the Lease; provided prior written notice of the
exercise of such rights is delivered to Agent, and it is expressly understood by
Leader that Agent’s permission is not, in any way, required.

 

10. Binding Effect; Definitions. The provisions of this Agreement shall be
covenants running with the Property, and shall be binding upon and inure to the
benefit of the respective parties hereto and their respective heirs, legatees,
executors, administrators, beneficiaries, successors and assigns, including
without limitation (a) any person who shall obtain, directly or by assignment or
conveyance, any interest in the Mortgage, (b) any transferee; or (c) any person
who shall obtain any interest in the Property, whether through foreclosure or
otherwise. Furthermore, the provisions of this Agreement shall be binding upon
any guarantor of Tenants obligations under the Lease. As used herein the term
“Tenant” shall include Tenant, its successors and assigns; the words
“foreclosures and “foreclosure sale” as used herein shall be deemed to include
the acquisition of Landlord’s estate in the Property by voluntary deed (or
assignment) in lieu of foreclosure; and the word “Agent” shall include Agent
herein specifically named in its capacity as Administrative Agent under the
Credit Agreement and any successor Administrative Agent thereunder, and anyone
who shall have succeeded to Landlord’s interest in the Property by, through or
under foreclosure of the Mortgage.

 

 

11. Entire Agreement. This Agreement shall be the whole and only agreement
between the parties hereto with regard to the subordination of the Lease and
leasehold interest of Tenant to the Mortgage in favor of Agent, and, with
respect to Agent and Tenant only, shall supersede and cancel any prior
agreements as to such, or any, subordination, including, but not limited to,
those provisions, if any, contained in the Lease, which provide for the
subordination of the lease and leasehold interest of Tenant to a deed or deeds
of trust or to a mortgage or mortgages to be thereafter executed, and shall not
be modified or amended except writing signed by all parties hereto.

 

12. Consideration. Tenant declares, agrees and acknowledges that it
intentionally and unconditionally waives, relinquishes and subordinates the
Lease and leasehold interest in favor of the Mortgage above mentioned to the
extent set forth in this Agreement, and, in consideration of this waiver,
relinquishment and subordination, specific loans and advances are being and will
be made and, as part and parcel thereof specific monetary and other obligations
are being and will be entered into which would not be made or entered into but
for said reliance upon this waiver, relinquishment and subordination.

 

13. Invalidity or Unenforceability. If any term, covenants or condition of this
Agreement other than the effectiveness of the non-disturbance intention is held
to be invalid, illegal or unenforceable in any respect, this Agreement shall be
construed without such provision.

 

14. Number and Gender. The use of the neuter gender in this Agreement shall be
deemed to include any other gender, and, words in the singular number shall be
held to include the plural, when the sense requires.

 

15. Notice. Any notice required or allowed by this Agreement shall be in writing
and shall be (i) hand-delivered, effective upon receipt, or (ii) sent by United
States Express Mail or by private overnight courier, effective upon receipt. or
(iii) served by certified mail, postage prepaid, return receipt requested,
deemed effective on the day of actual delivery as shown by the addressee’s
return receipt or the expiration of three {3) business days after the date of
mailing, whichever is the earlier in time; addressed to the party intended to
receive the same at the address set forth below:

 

If to Tenant:

 

 

 

If to Landlord:

 

  Initials

 

E-4



--------------------------------------------------------------------------------

If to Agent:

 

The parties may, by written notice to the others, designate a different mailing
address for notices.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

            Initials

 

E-5



--------------------------------------------------------------------------------

EXHIBIT F – FORM OF GUARANTY

 

attached to and made a part of Lease bearing the

Lease Reference Date of April 14, 2004 between

SFERS REAL ESTATE CORP. U, a Delaware corporation, as Landlord and

VERISITY DESIGN, INC., a California corporation, as Tenant

 

GUARANTY OF LEASE

 

FOR VALUE RECEIVED and in consideration for and as an inducement to SFERS REAL
ESTATE CORP. U, a Delaware corporation (“Landlord”) to lease certain real
property to VERISITY DESIGN, INC., a California corporation, as tenant
(“Tenant”), pursuant to a lease dated             , 2004 (the “Lease”) by and
between Landlord and Tenant, the undersigned, VERISITY LTD., a corporation
organized under the laws of the State of Israel (“Guarantor”) does hereby
unconditionally and irrevocably guarantee to Landlord the punctual payment of
all Monthly Installment of Rent, Tenant’s Proportionate Share of Expenses and
Taxes (as such terms are defined in the Lease) and all other additional rent,
costs and expenses (collectively, “Rent”) specified in the Lease payable by
Tenant under the Lease throughout the term of the Lease and any and all renewals
and extensions thereof in accordance with and subject to the provisions of the
Lease, and the full performance and observance of all other terms, covenants,
conditions and agreements therein provided to be performed and observed by
Tenant under the terms of the Lease, for which the undersigned shall be jointly
and severally liable with Tenant. If any default on the part of Tenant shall
occur under the Lease, the undersigned does hereby covenant and agree to pay to
Landlord upon demand in each and every instance such sum or sums of money and to
perform each and every covenant, condition and agreement under the Lease as
Tenant is and shall become liable for or obligated to pay or perform under the
Lease, together with the costs reasonably incurred by Landlord in connection
therewith, including, without limitation, reasonable attorneys’ fees. Such
payments of Rent and other sums shall be made monthly or at such other intervals
as the same shall or may become payable under the Lease, including any
accelerations thereof, all without requiring any notice from Landlord (other
than any notice required by the Lease) of such non-payment or non performance,
all of which the undersigned hereby expressly waives.

 

The maintenance of any action or proceeding by Landlord to recover any sum or
sums that may be or become due under the Lease and to secure the performance of
any of the other terms, covenants and conditions of the Lease shall not preclude
Landlord from thereafter instituting and maintaining subsequent actions or
proceedings for any subsequent default or defaults of Tenant under the Lease.
The undersigned does hereby consent that without affecting the liability of the
undersigned under this Guaranty and without notice to the undersigned, time may
be given by Landlord to Tenant for payment of Rent and such other sums and
performance of said other terms, covenants and conditions, or any of them, and
such time extended and indulgence granted, from time to time, or Tenant may be
dispossessed or Landlord may avail itself of or exercise any or all of the
rights and remedies against Tenant provided by law or by the Lease, and may
proceed either against Tenant alone or jointly against Tenant and the
undersigned or against the undersigned alone without first prosecuting or
exhausting any remedy or claim against Tenant. The undersigned does hereby
further consent to any subsequent change, modification or amendment of the Lease
in any of its terms, covenants or conditions, or in the Rent payable thereunder,
or in the premises demised thereby, or in the term thereof, and to any
assignment or assignments of the Lease, and to any subletting or sublettings of
the premises demised by the Lease, and to any renewals or extensions thereof,
all of which may be made without notice to or consent of the undersigned and
without in any manner releasing or relieving the undersigned from liability
under this Guaranty.

 

The undersigned does hereby agree that the bankruptcy of Tenant shall have no
effect on the obligations of the undersigned hereunder. The undersigned does
hereby further agree that in respect of any payments made by the undersigned
hereunder, the undersigned shall not have any rights based on suretyship,
subrogation or otherwise to stand in the place of Landlord so as to compete with
Landlord as a creditor of Tenant, unless and until all claims of Landlord under
the Lease shall have been fully paid and satisfied.

 

The undersigned hereby waives and agrees not to assert: (a) any right to require
Landlord to proceed against Tenant, or any other guarantor or person or to
pursue any other security or remedy before proceeding against the undersigned;
(b) any defense based on the validity or enforceability of the Lease; (c) any
right or defense that may arise by reason of the incapacity, lack of authority,
death or disability of Tenant or any other person; and (d) any right or defense
arising by reason of the absence, impairment, modification, limitation,
destruction or cessation (in bankruptcy, by an election of remedies, or
otherwise) of the liability of Tenant of the subrogation rights of the
undersigned or of the right of the undersigned to proceed against Tenant for
reimbursement. The undersigned waives any right, statutory, or otherwise, for

 

            Initials

 

F-1



--------------------------------------------------------------------------------

itself to require or for Tenant to require Landlord to apply rents received
toward the obligations of the undersigned under this Guaranty, or to otherwise
prioritize the receipt of rents as against the obligations of the undersigned
under this Guaranty. The undersigned hereby waives and agrees not to assert (x)
any right or defense based on the absence of any or all presentments, demands
(including demands for performance), notices (including notices of any adverse
change in the financial status of Tenant, notices of any other facts which
increase the risk to the undersigned, notices of non-performance and notices of
acceptance of this Guaranty) and protests of each and every kind; (y) the
defense of any statute of limitations in any action under or related to this
Guaranty or the Lease; and (z) any right or defense based on a lack of diligence
or failure or delay by Landlord in enforcing its rights under this Guaranty or
the Lease. The undersigned hereby waives and agrees not to assert or take
advantage of any right to (i) exoneration if Landlord’s actions shall impair any
security or collateral of the undersigned; (ii) any security or collateral held
by Landlord; (iii) require Landlord to proceed against or exhaust any security
or collateral before proceeding against the undersigned; and (iv) require
Landlord to pursue any right or remedy for the benefit of the undersigned.
Without limiting the generality of any of the covenants and agreements of the
undersigned set forth in this Guaranty, the undersigned hereby waives any and
all benefits of the provisions of Sections 2809, 2810, 2819, 2822, 2845, 2848,
2849 and 2850 of the California Civil Code and any similar or analogous statutes
of California or any jurisdiction.

 

Until all the Tenant’s obligations under the Lease are fully performed, the
undersigned (a) shall have no right of subrogation or reimbursement against the
Tenant by reason of any payments or acts of performance by the undersigned under
this Guaranty, (b) subordinates any liability or indebtedness of the Tenant now
or hereafter held by the undersigned to the obligations of the Tenant under,
arising out of or related to the Lease or Tenant’s use of the Premises; and (c)
acknowledges that the actions of Landlord may affect or eliminate any rights of
subrogation or reimbursement of the undersigned as against Tenant without any
liability or recourse against Landlord.

 

Neither this Guaranty nor any of the provisions hereof can be modified, waived
or terminated, except by a written instrument signed by Landlord. The provisions
of this Guaranty shall apply to, bind and inure to the benefit of the
undersigned and Landlord and their respective heirs, legal representatives,
successors and assigns. As used herein, the term “Tenant” means the Tenant
specifically named in the Lease and also any assignee or subtenant of said Lease
and any successor to the interests of said Tenant, assignee or sublessee of such
Lease or any part thereof, whether by assignment, sublease or otherwise
including, without limitation, any trustee in bankruptcy and any bankruptcy
estate of Tenant, Tenant’s assignee or sublessee. The undersigned, if there be
more than one, shall be jointly and severally liable hereunder, and for purposes
of such several liability the word “undersigned” wherever used herein shall be
construed to refer to each of the undersigned parties separately, all in the
same manner and with the same effect as if each of them had signed separate
instruments, and this Guaranty shall not be revoked or impaired as to any of
such parties by the death of another party or by revocation or release of any
obligations hereunder of any other party.

 

If Landlord should retain counsel and/or institute any suit against Guarantor to
enforce this Guaranty or any covenants or obligations hereunder, then Guarantor
shall pay to Landlord, upon demand, all reasonable attorneys’ fees, costs and
expenses, including, without limitation, court costs, filing fees, recording
costs, and all other costs and expenses incurred in connection therewith (all of
which are referred to herein as “Enforcement Costs”), in addition to all other
amounts due hereunder. This Guaranty shall be governed by and construed in
accordance with the internal laws of the state where the premises demised by the
Lease are located. For the purpose solely of litigating any dispute under this
Guaranty, the undersigned submits to the jurisdiction of the courts of said
state. The undersigned hereby waives any right to trial by jury and further
waives and agrees not to assert or take advantage of any defense based on the
claim that any arbitration decision binding upon Landlord or Tenant is not
binding on the undersigned.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

            Initials

 

F-2



--------------------------------------------------------------------------------

Any notice or other communication to be given to Landlord or the undersigned
hereunder shall be in writing and sent in accordance with the notice provisions
of the Lease. Notices to Landlord shall be delivered to Landlord’s address set
forth in the Lease. Notices to the undersigned shall be addressed as follows:
331 East Evelyn, Mountain View, California 94039. In the event Guarantor’s
notice address as set forth above changes, Guarantor agrees to provide written
notice to Landlord of such change in address.

 

This Guaranty shall be construed and enforced in accordance with the laws of the
State of California. Any legal action or proceeding with respect to this
Guaranty and any action for enforcement of any judgment in respect thereof may
be brought in the courts of California or the United States of America for the
Northern District of California and by execution and delivery of this guaranty,
Guarantor hereby accepts unconditionally the non-exclusive jurisdiction of the
aforementioned courts and their respective appellate courts. Guarantor hereby
irrevocably consents to the service of process out of any of these
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by a reputable international courier to Guarantor at the address
provided above. Guarantor irrevocably waives any objection which it may now or
hereafter have to the laying of venue in any of the courts referred to above
arising out of or in connection any action or proceeding on this Guaranty
brought in any of the courts referred to above and further irrevocably waives
and agrees not to plead or claim in any such court that any such action or
proceeding has been brought in an inconvenient forum.

 

IN WITNESS WHEREOF, the undersigned has executed this Guaranty as of the date of
the Lease.

 

GUARANTOR:

 

VERISITY LTD.,

a corporation organized under the laws of the State of Israel

By:     Name:     Title:     Dated:    

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

            Initials

 

F-3